 
 
I 
108th CONGRESS 2d Session 
H. R. 4900 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Greenwood (for himself, Mr. Farr, Mr. Weldon of Pennsylvania, and Mr. Allen) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a national policy for our oceans, to strengthen the National Oceanic and Atmospheric Administration, to establish a National Oceans Council, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Oceans Conservation, Education, and National Strategy for the 21st Century Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Purpose 
Sec. 4. Definitions 
Title I—Congressional declaration of national oceans policy 
Sec. 101. National oceans policy 
Title II—National standards 
Sec. 201. National standards 
Sec. 202. Determination of compliance with national oceans policy and national standards 
Sec. 203. Implementation 
Sec. 204. Stricter standards 
Title III—National Oceanic and Atmospheric Administration 
Sec. 301. Existence in Department of Commerce; mission 
Sec. 302. Administrator; functions 
Sec. 303. Other officers 
Sec. 304. Qualifications of Administration officers 
Sec. 305. Transfer of marine mammals management functions to the Administrator 
Sec. 306. Science Advisory Board 
Sec. 307. Report of recommendations for reorganization to establish a Department of Natural Resources 
Title IV—National Oceans Advisor 
Sec. 401. Executive Advisor; mission 
Sec. 402. Staffing 
Title V—National Oceans Council 
Sec. 501. Establishment of Council; mission 
Sec. 502. Chair; membership; functions 
Sec. 503. Limitations on voting 
Title VI—Council of Advisors on Oceans Policy 
Sec. 601. Establishment of Council 
Sec. 602. Duties 
Sec. 603. Membership 
Sec. 604. Meetings 
Title VII—Regional Planning 
Sec. 701. Findings 
Sec. 702. Designation of ocean regions; Regional Administrators 
Sec. 703. Regional Ocean Councils 
Sec. 704. Regional Ocean Ecosystem Plans 
Sec. 705. Consistency requirements 
Sec. 706. Regional Ocean Council advisory committees 
Sec. 707. Financial assistance to States 
Sec. 708. Citizen suits 
Title VIII—Ocean science, exploration, and research coordination 
Sec. 801. Committee on Ocean Science, Education, and Operations 
Sec. 802. National Strategy for Ocean and Coastal Science 
Sec. 803. National Ocean Partnership Program 
Sec. 804. Ocean Research and Education Advisory Panel 
Sec. 805. Marine ecosystems research 
Sec. 806. Authorization of appropriations 
Title IX—Ocean Education 
Sec. 901. Subcommittee on Ocean Education 
Sec. 902. Ocean and coastal education program 
Sec. 903. Ocean Science and Technology Scholarship Program 
Sec. 904. National Oceanic and Atmospheric Administration Office of Education 
Sec. 905. Amendment to the National Sea Grant College Program Act 
Sec. 906. National ocean awareness media campaign 
Sec. 907. Authorization of appropriations 
Title X—Ocean Exploration 
Sec. 1001. National Oceanic and Atmospheric Administration Office of Ocean Exploration 
Sec. 1002. Subcommittee on Ocean Exploration 
Sec. 1003. Authorization of appropriations 
Title XI—Ocean and Great Lakes Conservation Trust Fund 
Sec. 1101. Establishment of Fund 
Sec. 1102. Limitation on use of available amounts for administration 
Sec. 1103. Recordkeeping requirements 
Sec. 1104. Maintenance of effort and matching funding 
Sec. 1105. Sunset 
Sec. 1106. Community assistance formula and payments 
Sec. 1107. Approval of State funding and spending plans  
2.FindingsThe Congress finds the following: 
(1)United States ocean waters and the ocean resources they contain are vital for the national security, environment, economy, and culture of the United States. 
(2)Consistent with customary international law, the United States exercises sovereign rights over ocean resources within United States ocean waters. 
(3)These ocean resources are the property of the people of the United States, are held in trust for them by Federal, State, local, and tribal governments, and should be managed to preserve the full range of their benefits for present and future generations. 
(4)Marine, terrestrial, and atmospheric systems are interdependent, requiring that policy, information transfer, and the management of human activities be coordinated across systems. 
(5)Healthy and productive coastal and marine ecosystems are the keys to securing the full range of benefits from ocean resources for the people of the United States. 
(6)A variety of threats and practices have caused dramatic declines in the health and productivity of coastal and marine ecosystems of the United States. Among the major threats to marine ecosystem health are— 
(A)global climate change; 
(B)chemical, nutrient, and biological pollution;  
(C)unwise land use and coastal development;  
(D)habitat damage;  
(E)overfishing; and 
(F)invasive species. 
(7)These threats are exacerbated by the legal and geographic fragmentation of authority over ocean space and ocean resources. 
(8)Activities harming coastal and marine ecosystems jeopardize the economies and social structure of coastal communities dependent on these resources. 
(9)While there is a plethora of laws, government agencies, and programs dealing with coastal resources and ocean resources, activities thereunder are poorly coordinated and do not constitute a unified and comprehensive public policy toward the oceans. 
(10)To better enable the various levels of government with authority over coastal and ocean space, coastal resources, and ocean resources to fulfill their public trust responsibilities, a unified national oceans policy is needed to govern the range of human activities affecting the health and productivity of marine ecosystems. 
3.PurposeThe purpose of this Act is to secure, for present and future generations of people of the United States, the full range of environmental, economic, educational, social, cultural, nutritional, and recreational benefits of healthy marine ecosystems, by— 
(1)establishing a comprehensive national oceans policy that is binding on all covered actions that may significantly affect United States ocean waters and ocean resources; 
(2)requiring covered actions to be consistent with the purposes and policies of this Act; 
(3)mandating that clear standards be set against which compliance with the national oceans policy can be measured; 
(4)providing a mechanism through which compliance with this Act can be assured; 
(5)consolidating and restructuring Federal ocean programs to support this Act; and 
(6)promoting ecologically sustainable ocean resource management by strengthening and empowering ocean governance. 
4.DefinitionsIn this Act: 
(1)Covered actionThe term covered action means any activity affecting United States ocean waters or ocean resources, that is carried out— 
(A)by a Federal agency, including the issuance of a Federal license or permit; or 
(B)by any other person using Federal funds. 
(2)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration. 
(3)AdministrationThe term Administration means the National Oceanic and Atmospheric Administration provided for in section 301. 
(4)AdvisorThe term Advisor means the National Oceans Advisor appointed under section 401. 
(5)Biological diversityThe term biological diversity means a collection of genomes, species, and ecosystems occurring in a geographically defined region. 
(6)Ecologically sustainableThe term ecologically sustainable means capable of maintaining biological diversity and ecosystem structure and functioning from 1 human generation to the next, so as not to deny future generations the goods and services provided by marine ecosystems that are enjoyed today. 
(7)FunctionThe term function, when used in reference to a function of a government agency or official, includes authorities, powers, rights, privileges, immunities, programs, projects, activities, duties, and responsibilities. 
(8)Marine ecosystem health and health of marine ecosystemsEach of the terms marine ecosystem health and health of marine ecosystems means the ability of a marine ecosystem to support and maintain a productive and resilient community of organisms, having a species composition, diversity, and functional organization resulting from the natural habitat of the region, such that it provides a complete range of ecological benefits, including— 
(A)a complete diversity of native species and habitats wherein each native species is able to maintain an abundance, population structure, and distribution supporting its ecological and evolutionary functions and processes; and 
(B)a physical, chemical, geological, and microbial environment that is supportive of the requirements of this paragraph. 
(9)Healthy marine ecosystemThe term healthy marine ecosystem means a marine ecosystem with the ability to support and maintain a productive and resilient community of organisms, having a species composition, diversity, and functional organization resulting from the natural habitat of the region, such that it provides a complete range of ecological benefits, including— 
(A)a complete diversity of native species and habitats wherein each native species is able to maintain an abundance, population structure, and distribution supporting its ecological and evolutionary functions and processes; and 
(B)a physical, chemical, geological, and microbial environment that is supportive of the requirements of this paragraph. 
(10)Ecosystem-based managementThe term ecosystem-based management means an approach to the management of human activities and natural resources affected by such activities that incorporates the following: 
(A)Long term ecological sustainability. 
(B)Clear, operational goals, with reference to a desired future status of ecosystem processes and components. 
(C)Use of the best available scientific information regarding ecosystems and their functions, including, but not limited to, multiple indicators, including models and other quantitative and qualitative techniques at varying scales. 
(D)Awareness of complexity, interconnectedness, and resiliency. 
(E)Recognition that ecosystems are dynamic. 
(F)Attention to context and scale, as necessary to align decision processes with ecosystem processes that vary across space and time. 
(G)Acknowledgement of humans as ecosystem components who must be engaged to achieve long term management goals. 
(H)Accountability. 
(I)Identification of uncertainties. 
(J)Adaptiveness, including approaches that supplement limited predictive capacities and respond to changes in ecosystems, information, and anthropogenic stressors. 
(11)United States ocean watersThe term United States ocean waters means the zone extending from the baseline from which the breadth of the United States territorial sea is measured to the extent of the Exclusive Economic Zone as specified in Presidential Proclamation Number 5030, dated March 10, 1983, including the territorial waters of the Great Lakes and the waters of the continental shelf to which the United States is granted sovereign rights under international law. 
(12)Ocean resourcesThe term ocean resources means any living, nonliving, or cultural amenity in United States ocean waters. 
(13)CoastalThe term coastal includes coastal areas of United States ocean waters of the Great Lakes. 
(14)MarineThe term marine includes of or relating to United States ocean waters of the Great Lakes. 
(15)Regional Ocean CouncilThe term Regional Ocean Council means such a council established by the Administrator under section 703. 
(16)Ocean regionThe term ocean region means such a region designated under section 702(a). 
(17)Qualified Outer Continental Shelf revenuesThe term `qualified Outer Continental Shelf revenues' means (except as otherwise provided in this paragraph) all moneys received by the United States from each leased tract or portion of a leased tract lying seaward of the zone defined and governed by section 8(g) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)), or lying within such zone but to which section 8(g) does not apply, the geographic center of which lies within a distance of 200 miles from any part of the coastline of any coastal State, including bonus bids, rents, royalties (including payments for royalty taken in kind and sold), net profit share payments, and related late-payment interest from natural gas and oil leases issued pursuant to the Outer Continental Shelf Lands Act. Such term does not include any revenues from a leased tract or portion of a leased tract that is located in a geographic area subject to a leasing moratorium on January 1, 2001, unless the lease was issued prior to the establishment of the moratorium and was in production on January 1, 2001. 
(18)Coastal StateThe term coastal State— 
(A) means a State of the United States in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, the Gulf of Mexico, Long Island Sound, or 1 or more of the Great Lakes; and 
(B)includes Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and the Trust Territories of the Pacific Islands, and American Samoa.  
(19)Coastal political subdivisionThe term coastal political subdivision means a political subdivision of a coastal State all or part of which political subdivision is within the coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C.1453)). 
(20)Coastal population densityThe term coastal population density means the population as determined by the most recent census data in the States coastal zone as determined pursuant to the Coastal Zone Management Act of 1972. (16 U.S.C.1451 et seq.). 
ICongressional declaration of national oceans policy 
101.National oceans policy 
(a)PolicyThe Congress declares that it is the continuing policy of the United States to protect, maintain, and restore the health of marine ecosystems in order to fulfill the social, economic, and other requirements of present and future generations of Americans. 
(b)Responsibility of Federal governance systemIn order to carry out the policy set forth in this Act, the President, acting through the Administrator of the National Oceanic and Atmospheric Administration and top officials of other Federal agencies and departments, shall— 
(1)protect, maintain, and restore marine biological diversity and the functioning of marine ecosystems; 
(2)require that ocean resources be used in a manner that is ecologically sustainable; 
(3)manage covered actions affecting the oceans on an ecosystem basis; 
(4)exercise precaution in support of protecting, restoring, and maintaining the health of marine ecosystems in the case of uncertain or inadequate information; 
(5)use the best available scientific, social, and economic information to make decisions; 
(6)support research and education to improve basic understanding of marine ecosystems and their management and restoration; 
(7)promote and support international collaboration on research of marine ecosystems and the conservation of healthy marine ecosystems; 
(8)adapt in a timely manner to new information on the health of marine ecosystems and the effectiveness of management decisions; 
(9)be equitable and transparent, and promote cooperation among all stakeholders; and 
(10)provide accountability. 
IINational standards 
201.National standards 
(a)Establishment of standardsTo the fullest extent possible the policies, regulations, and Public Laws of the United States shall be interpreted and administered in accordance with the following national standards: 
(1)Covered actions affecting United States ocean waters or ocean resources must be conducted in a manner that is consistent with the protection and maintenance of healthy marine ecosystems and, where appropriate, the restoration of degraded marine ecosystems. 
(2)Any covered action that may significantly affect United States ocean waters or ocean resources may proceed only if the covered action, individually and in combination with other covered actions— 
(A)is not likely to significantly harm the health of any marine ecosystem; and 
(B)is not likely to significantly impede the restoration of the health of any marine ecosystem. 
(3)In the case of incomplete or inconclusive information as to the effects of a covered action on United States ocean waters or ocean resources, decisions shall be made in such a way as will ensure protection, maintenance, and restoration of healthy marine ecosystems. 
(4)To the extent practicable, and consistent with other provisions of this Act, including the other National Standards under this subsection, adverse social and economic impacts on communities that are significantly resource dependent shall be minimized. Consideration of impacts on resource dependent communities shall include, but not be limited to, cumulative impacts. 
(b)Rulemaking 
(1)Application of national standards to covered actionsWithin 12 months after the date of the enactment of this Act, the Administrator, in consultation with the National Oceans Council, shall issue regulations that shall govern the application of the national standards set forth in subsection (a) with respect to covered actions. 
(2)Other regulationsThe Administrator may issue other regulations regarding implementation of subsection (a) as the Administrator considers necessary. 
202.Determination of compliance with national oceans policy and national standards 
(a)RequirementAny determination of whether a covered action complies with section 201 shall be made in accordance with 
(1)regulations issued under section 201; and 
(2)any applicable Regional Ocean Ecosystem Plan that is approved or prepared by the Administrator under this Act. 
(b)Application of national standards not affectedThis section shall not be construed as limiting the application of section 201 before the approval or issuance of a Regional Ocean Ecosystem Plan by the Administrator. 
(c)GuidanceWithin 12 months after the date of the enactment of this Act, the Administrator, in consultation with the National Oceans Council, shall issue detailed guidance to the Regional Ocean Councils, based on the national standards listed in section 201, for the issuance of Regional Ocean Ecosystem Plans under title VII. The guidance shall address— 
(1)assessing and monitoring the health of marine ecosystems; 
(2)how to apply the definition of marine ecosystem health at the regional level, including establishing marine ecosystem health criteria and indicators; 
(3)predicting the likely effects of proposed covered actions on the health of marine ecosystems, and determining whether those effects are significant; 
(4)facilitating ecosystem-based management of United States ocean waters and ocean resources; and 
(5)the types of covered actions that are likely to have a significant effect on the health of marine ecosystems. 
(d)National Research CouncilTo assist the Administrator in issuing guidance under subsection (c), the Administrator may request the National Research Council to— 
(1)convene a panel with expertise on marine science and the management of ocean resources to develop recommendations; and 
(2)update such recommendations every 5 years. 
203.Implementation 
(a)In generalThe head of each Federal agency shall, in consultation with the Administrator, ensure that all covered actions of the agency comply with the national standards set forth in section 201. 
(b)Compliance reviewIn conducting an environmental review authorized under the National Environmental Policy Act of 1969, the head of each Federal agency shall, after consultation with the Administrator, include in the review an assessment of the impact of the proposed covered action on the health of marine ecosystems. The Administrator, after considering any findings of the Regional Administrator concerned, shall determine whether the proposed covered action is in compliance with the policies, national standards, and any applicable Regional Ocean Ecosystem Plan that is approved or prepared by the Administrator under this Act. 
(c)Changes or alternativesIf the Administrator determines that a proposed covered action is not in compliance with the policies, national standards, and any applicable approved Regional Ocean Ecosystem Plan under this Act, the Administrator shall propose changes or alternatives to the proposed covered action that would make the covered action be in compliance with this Act. 
(d)Resolution of disputes 
(1)Appeal to CouncilIf the Administrator determines that a proposed covered action is not in compliance with the policies and national standards set forth in this Act, the head of the agency proposing the covered action may appeal the determination to the National Oceans Council. 
(2)Policies and procedures for appealsThe National Oceans Council shall issue policies and procedures for hearing appeals under this subsection. 
(3)Determination of appealIf an appeal is granted, the National Oceans Council shall, by a vote of at least two-thirds of the members of the Council, determine whether or not the proposed covered action is in compliance with the policies and national standards set forth in this Act. 
(4)Conditional determination of compliance 
(A)Conditional determinationThe National Oceans Council may determine that a proposed covered action is in compliance with this Act subject to the agency complying, in conducting the action, with requirements, restrictions, or other conditions established by the National Oceans Council. 
(B)Compliance with conditions requiredIf the National Oceans Council establishes conditions for a proposed covered action under subparagraph (A), the agency may not conduct the action except in compliance with such conditions. 
(5)Referral to PresidentIf the National Oceans Council does not determine in accordance with paragraph (2) that the proposed covered action is in compliance with the policies and national standards set forth in this Act— 
(A)the National Oceans Council shall, by vote of a majority of the members of the Council, approve and submit to the President a recommendation for resolving the matter; and 
(B)the President, after consideration of such recommendations, shall determine whether the proposed covered action is in compliance with the policies and national standards set forth in this Act. 
(e)Ensuring complianceThe head of each Federal agency and department shall ensure that final covered actions of such agency or department comply with this Act, including the implementation of changes recommended by the Administrator, the Council, or the President. 
204.Stricter standardsNothing in this Act shall be construed to limit the authority of a local or State government or the Federal Government to establish more stringent standards, requirements, or restrictions within their respective jurisdictions, in order to provide greater protection of marine ecosystem health (including to be consistent with other applicable law), than the protection provided by a Regional Ocean Ecosystem Plan that is approved or prepared by the Administrator under this Act. 
IIINational Oceanic and Atmospheric Administration 
301.Existence in Department of Commerce; mission 
(a)EstablishmentThere shall be in the Department of Commerce the National Oceanic and Atmospheric Administration. Reorganization Plan No. 4 of 1970 shall have no further force or effect. 
(b)MissionThe primary mission of the Administration is to— 
(1)act as the non-military Federal agency with responsibility for providing oversight of all United States ocean waters and ocean resources; 
(2)understand and predict changes in the Earth’s environment and conserve and manage ocean resources to meet our Nation’s economic, social, and environmental needs; 
(3)protect, maintain, and restore the health of marine ecosystems; and 
(4)promote the ecologically sustainable use and management of United States ocean waters and ocean resources. 
(c)DutiesIt is the duty of the Administration to— 
(1)protect, maintain, and restore the health of marine ecosystems through ecosystem-based management in the United States; 
(2)assess climate variability and change to understand and predict climate system dynamics and the impacts of coupled atmosphere/oceans/land systems; 
(3)meet society’s diverse and expanding needs for weather-related information, and enhance preparedness for responding to weather conditions; 
(4)support research that provides a comprehensive understanding of marine systems to meet the environmental, economic, and public safety needs of the United States; 
(5)use the best available technology to explore and map United States ocean waters, and work collaboratively with other countries to use the best available technology to explore and map their ocean waters, in order to better understand ocean dynamics; 
(6)educate the United States about earth’s dynamic biosphere and how humans impact it; 
(7)carry out all functions of entities transferred to the Administration, including by acting as a focal point regarding oceans research and management; 
(8)ensure that people of the United States have access to the full range of environmental, economic, educational, social, cultural, nutritional, and recreational benefits of healthy marine ecosystems; and 
(9)perform functions authorized to be carried out by the National Oceanic and Atmospheric Administration immediately before the enactment of this Act. 
(d)OfficesThere shall be in the Administration the following offices: 
(1)The Office of Oceans Ecosystem Management and Protection, which, subject to the other provisions of this Act, shall perform the functions performed immediately before the enactment of this Act by— 
(A)the National Ocean Service; and 
(B)the National Marine Fisheries Service. 
(2)The National Weather Service. 
(3)The Office of Oceans and Atmospheric Research and Data Services, which, subject to the other provisions of this Act, shall perform the functions performed immediately before the enactment of this Act by— 
(A)the Office of Ocean and Atmospheric Research; and 
(B)the National Environmental Satellite, Data, and Information Service. 
(4)The Office of Education. 
(5)The Office of Personnel, Program, and Facilities Management, which, subject to the other provisions of this Act, shall perform the functions performed immediately before the enactment of this Act by— 
(A)the Office of Program Planning and Integration; and 
(B)Office of Marine and Aviation Operations. 
302.Administrator; functions 
(a)Administrator 
(1)In generalThere is an Under Secretary of Commerce for Oceans and Atmosphere. The Under Secretary shall be the Administrator of the National Oceanic and Atmospheric Administration, and shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)Head of agencyThe Administrator— 
(A)is the head of the Administration; and 
(B)shall be responsible for ensuring that the duties of the Administration under section 301(c) are performed. 
(3)Functions vested in AdministratorAll functions of all officers, employees, and organizational units of the Administration are vested in the Administrator. 
(4)PayThe Administrator shall be paid at the rate of basic pay for level III of the Executive Schedule under section 5314 of title 5, United States Code. 
(b)AuthoritiesThe Administrator— 
(1)except as otherwise provided in this Act, may delegate any of the Administrator’s functions to any officer, employee, or organizational unit of the Administration; 
(2)may make contracts, grants, and cooperative agreements, and enter into agreements with other executive agencies, Indian tribes, States, regional agencies, interstate agencies, and local governments, as may be necessary and proper to carry out the Administrator’s responsibilities under this Act or as otherwise provided by law; 
(3)shall take reasonable steps to ensure that information systems and databases of the Administration are compatible with each other and with appropriate databases of other agencies; 
(4)has the authority to hire personnel, including the selection, appointment, distribution, supervision, compensation, and separation of personnel; 
(5)may procure services of experts and consultants in accordance with section 3109 of title 5, United States Code; 
(6)shall develop policy and guidance; 
(7)shall perform general management; and 
(8)may prescribe external affairs, including legal, legislative, and public affairs. 
(c)Coordination with non-federal entitiesWith respect to the duties of the Administration under section 301(c), the Administrator shall coordinate with State and local government personnel, agencies, and authorities, with the private sector, and with other entities. 
(d)Report to CongressThe Administrator shall transmit to the Congress once every 3 years a report that sets forth— 
(1)the status and condition of the health of marine ecosystems in United States ocean waters; 
(2)past, current, and projected trends in the quality, management, and utilization of United States ocean waters and the effects of those trends on the social, economic, recreational, and other requirements of the United States; 
(3)a review of the programs and covered actions (including regulatory activities) of the Federal Government, State and local governments, and nongovernmental entities or individuals with particular reference to their effect on ocean waters and on the conservation, development, and utilization of ocean resources; 
(4)a description of activities of the Administration to perform its duties under section 301(c) during the period covered by the report; and 
(5)a program for remedying the deficiencies of existing programs and activities, including recommendations for legislation. 
303.Other officers 
(a)Deputy Administrator 
(1)In generalThere is a Deputy Administrator of the National Oceanic and Atmospheric Administration, who shall be appointed by the Administrator. The position of Deputy Administrator shall be a Senior Executive Service general position authorized under section 3133 of title 5, United States Code. 
(2)FunctionsThe Deputy Administrator is— 
(A)the Administrator’s first assistant and serves as an advisor to the Administrator on all program and policy issues; 
(B)responsible for ensuring the timely and effective implementation of Administration policies and objectives; and 
(C)acts in the position of the Administrator in the absence or disability of the Administrator, or in the event of a vacancy of that position. 
(b)Assistant Administrators 
(1)In generalThere are the following officers with specified functions of the Administration, who shall each be appointed by the Administrator: 
(A)An Assistant Administrator for Oceans Ecosystem Management and Protection, who shall be the head of the Office of Oceans Ecosystem Management and Protection and shall oversee programs and activities of the Administration relating to marine ecosystem health and ecosystem-based management of United States ocean waters, including— 
(i)coastal, estuary, Great Lakes, and ocean management; 
(ii)watershed monitoring; 
(iii)coral reefs; 
(iv)harmful algal blooms; 
(v)hypoxia; 
(vi)response and restoration; 
(vii)fisheries research and management; 
(viii)protected resources research and management; 
(ix)habitat conservation research and management; 
(x)enforcement and surveillance services; 
(xi)marine and estuarine aquaculture; 
(xii)coastal and estuarine land conservation and restoration; 
(xiii)sanctuaries and marine protected areas; 
(xiv)invasive species; and 
(xv)ocean and coastal partnerships. 
(B)An Assistant Administrator for Weather Services, who shall be the head of the National Weather Service and shall oversee programs and activities of the Administration relating to— 
(i)weather research; 
(ii)air quality research; and 
(iii)weather systems operations and management. 
(C)An Assistant Administrator for Oceans and Atmospheric Research and Data Services, who shall be the head of the Office of Oceans and Atmospheric Research and Data Services and shall oversee programs and activities of the Administration relating to oceans and atmospheric science and research, including— 
(i)oceans, coastal, and Great Lakes research; 
(ii)navigation; 
(iii)coastal and ocean observing systems; 
(iv)climate research; 
(v)the National Sea Grant College Program; 
(vi)the National Undersea Research Program; 
(vii)ocean exploration, including as described in section 1001; 
(viii)polar research; 
(ix)environmental satellite observing systems; and 
(x)data centers and information services. 
(D)An Assistant Administrator for Oceans and Atmospheric Education, who shall be the head of the Office of Education and shall oversee programs and activities of the Administration relating to marine education and outreach, including— 
(i)the JASON Project; 
(ii)ocean science competition;  
(iii)educational partnership programs; and 
(iv)other responsibilities as described in section 904. 
(E)An Assistant Administrator for Personnel, Program, and Facilities Management, who shall be the head of the Office of Personnel, Program, and Facilities Management, shall oversee the programs and activities of the Administration relating to general management of personnel, programs, facilities (including all vessels and aircraft), and financial matters, including— 
(i)program management and direction; 
(ii)budget formulation, guidance, and execution; 
(iii)resource requirements determination and allocation; 
(iv)environment, safety, and health operations; and 
(v)administration of contracts, real property, and facilities. 
(F)A Chief Scientist, who shall be the chair of the Science Advisory Board of the Administration. 
(G)A General Counsel, who shall— 
(i)be the chief legal officer of the Administration for all legal matters that arise in connection with the conduct of the functions of the Administration; and 
(ii)perform such other functions and exercise such powers as the Administrator may prescribe. 
(2)PayThe Chief Scientist, General Counsel, and each Assistant Administrator is a Senior Executive Service general position. 
304.Qualifications of Administration officersThe Chief Scientist, General Counsel, Assistant Administrators, and Regional Administrators of the Administration shall be appointed from among individuals who are qualified by reason of background and experience to direct the implementation and administration of the functions for which they are responsible. 
305.Transfer of marine mammals management functions to the AdministratorThere is hereby transferred to the Administrator the function of marine mammals management authorized by the Marine Mammal Protection Act of 1972 and under the jurisdiction of the United States Fish and Wildlife Service immediately before the date of enactment of this Act. 
306.Science Advisory Board 
(a)In generalThere shall be in the Administration a Science Advisory Board, which shall report to the Administrator. 
(b)PurposeThe purpose of the Science Advisory Board is to advise the Administrator on long-range and short-range strategies for research, education, and application of science to ocean resource management and environmental assessment and prediction. 
(c)Members 
(1)In generalThe Science Advisory Board shall consist of not less than 11 members, and not more than 15 members, appointed by the Administrator to assure a balanced representation among scientists, engineers, educators, and science policy experts who are preeminent in their field and have demonstrated experience reflecting the full breadth of the Administration’s areas of responsibility. 
(2)TermsMembers of the Science Advisory Board— 
(A)shall be appointed for a 3-year term; 
(B)may be reappointed once; and 
(C)shall serve at the discretion of the Administrator. 
(d)Compensation and expensesA member of the Science Advisory Board shall not receive compensation for service on such board, but upon request by the member may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code. 
(e)Ethical standardsMembers of the Science Advisory Board are subject to the ethical standards applicable to special Government employees. 
(f)ChairThe Chief Scientist is the chair of the Science Advisory Board. 
(g)MeetingsThe Science Advisory Board shall meet at least twice a year, and at other times at the call of the Administrator or the chair of the Board. 
(h)Administrative supportThe Administrator shall provide administrative support to the Science Advisory Board. 
307.Report of recommendations for reorganization to establish a Department of Natural ResourcesThe President shall submit to the Congress by not later than 2 years after the date of the enactment of this Act recommendations for reorganizing functions and components of existing Federal departments and agencies for the purpose of establishing a Department of Natural Resources having authority for Federal programs relating to land, air, and water resources, including freshwater and ocean resources. 
IVNational Oceans Advisor 
401.Executive Advisor; mission 
(a)Establishment 
(1)In generalThere is established in the Executive Office of the President a National Oceans Advisor, who shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)CompensationThe Advisor shall be paid at a rate specified by the President not to exceed the rate payable for Level V of the Executive Schedule under section 5136 of title 5, United States Code. 
(b)DutiesThe Advisor shall— 
(1)advise the President on implementation of this Act, activities of the National Oceans Council, section 501, and other covered actions relating to United States ocean waters and marine ecosystem health; 
(2)serve as the Executive Director of the National Oceans Council established by section 501; and 
(3)in consultation with the Administrator, coordinate Federal agency covered actions related to United States ocean waters and marine ecosystem health. 
402.Staffing 
(a)In generalThe Advisor, without regard to the civil service laws and regulations governing employment in the competitive service, may employ such officers and employees as may be necessary to carry out the functions of the National Oceans Advisor under this Act. 
(b)Voluntary and uncompensated servicesThe Advisor may accept, employ, and terminate voluntary and uncompensated services in furtherance of the purposes of the Advisor. 
VNational Oceans Council 
501.Establishment of Council; mission 
(a)EstablishmentThere is established in the Executive Office of the President a National Oceans Council. 
(b)DutiesThe Council shall— 
(1)facilitate interagency coordination on Federal agency covered actions related to United States ocean waters and marine ecosystem health and the implementation of this Act; 
(2)review and appraise the various programs and activities of the Federal Government for consistency with the policy set forth in section 101 and make recommendations to the President with respect thereto no later than 1 year after the date of enactment of this Act; 
(3)resolve interagency disputes regarding marine ecosystem health and in particular the implementation of this Act; 
(4)coordinate and certify agency ocean budgets regarding their sufficiency to achieve the policy set forth in section 101; and 
(5)submit to the President and publish at least once every 2 years a report on the condition of United States ocean waters. 
(c)ResourcesIn carrying out its functions under this Act, the Council may secure directly from any Federal agency or department any information it considers to be necessary to carry out its functions under this Act. Each such agency or department may cooperate with the Council and, to the extent permitted by law, shall furnish such information (other than information described in section 552(b)(1)(A) of title 5, United States Code) to the Council, upon request of the Council. 
502.Chair; membership; functions 
(a)ChairThe National Oceans Advisor shall be the Chair of the Council. 
(b)Membership 
(1)In generalThe Council shall have 19 voting members, as follows: 
(A)The Administrator of the National Oceanic and Atmospheric Administration. 
(B)The Secretary of State. 
(C)The Secretary of the Interior. 
(D)The Secretary of Defense. 
(E)The Secretary of Agriculture. 
(F)The Secretary of Transportation. 
(G)The Secretary of Homeland Security. 
(H)The Secretary of Education. 
(I)The Secretary of Energy. 
(J)The Secretary of Health and Human Services. 
(K)The Administrator of the Environmental Protection Agency. 
(L)The Director of the Office of Management and Budget. 
(M)The Director of the National Science Foundation. 
(N)Four State governors appointed by the National Governors Association, who shall represent State and local interests. 
(O)The Administrator of the National Aeronautics and Space Administration. 
(P)The Chair of the National Research Council Governing Board. 
(2)State governor members 
(A)TermsOf the members appointed under paragraph (1)(N)— 
(i)except as provided in clause (iii), their term as a member shall be 3 years; 
(ii)one member shall be appointed to an initial 3-year term that begins in a Federal election year in which there occurs an election of the President; 
(iii)one member shall be appointed to an initial 3-year term that begins in a Federal election year in which there does not occur an election of the President; and 
(iv)at least 2 shall be governors of coastal States. 
(B)Limitation on appointmentA governor of a State may not be appointed under paragraph (1)(K) to a term on the Council that begins before the end of the 3-year period that begins upon the expiration of a prior term on the Council served by a governor of the State. 
(c)Staff 
(1)In generalThe Chair, without regard to the civil service laws and regulations, may employ and terminate such employees as may be necessary to carry out its function under this Act. 
(2)Voluntary and uncompensated servicesThe Chair may accept, employ, and terminate voluntary and uncompensated services in furtherance of the purposes of the Council. 
503.Limitations on voting 
(a)AdministratorThe Administrator may not participate in any vote of the National Oceans Council on any matter concerning resolution of an interagency dispute regarding marine ecosystem health. 
(b)Head of agencyA member of the National Oceans Council may not participate in any vote of the National Oceans Council on any matter concerning resolution of an interagency dispute regarding a covered action by a Federal agency that is under the administrative jurisdiction of the member. 
VICouncil of Advisors on Oceans Policy 
601.Establishment of CouncilThere is established the Council of Advisors on Oceans Policy. 
602.DutiesThe Council shall advise the President, the National Oceans Advisor, and the National Oceans Council on policies to protect, maintain, and restore the health of marine ecosystems on a regional and national basis. 
603.Membership 
(a)In generalThe Council shall have not less than 13 members and not more than 17 members (as determined by the President) appointed by the President. 
(b)Included membersThe members of the Council shall include at least 1 representative of each of the following: 
(1)State, tribal, and local governments. 
(2)The marine science research community. 
(3)The marine science education community. 
(4)Fisheries. 
(5)Non-fishing marine activities. 
(6)Agriculture, which may include timber. 
(7)Watershed organizations (other than organizations represented under paragraph (8)), which may include resource conservation districts. 
(8)Non-governmental organizations (other than organizations represented under paragraph (7)), including groups interested in marine conservation. 
(c)Terms 
(1)In generalExcept as provided in paragraph (2), the term of a member of the Council shall be 3 years. 
(2)Initial appointeesOf the members initially appointed to the Council— 
(A)one-half shall be appointed to a 3-year term that ends in a Federal election year in which there occurs an election of the President; and 
(B)one-half shall be appointed to a 3-year term that ends in a Federal election year in which there does not occur an election of the President; 
(d)QualificationMembers of the Council shall be appointed based on their knowledge and experience in coastal, ocean, and atmospheric science, policy, and other related areas. 
(e)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. 
(f)LimitationAn individual may not serve more than 2 terms as a member of the Council. 
(g)Compensation and expensesA member of the Council shall not receive compensation for service on the Council, but upon request by the member may be allowed travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code. 
604.MeetingsThe Council shall meet at least 2 times each year and more often at the President’s discretion. 
VIIRegional Planning 
701.FindingsThe Congress finds the following: 
(1)Ecosystem-based management of United States ocean waters— 
(A)is needed to protect, maintain, and restore the health of marine ecosystems; 
(B)may occur at scales larger or smaller than the ocean regions designated by this title; 
(C)will coordinate among management of terrestrial, atmospheric, and ocean resources; 
(D)requires partnerships among State, local, tribal, and Federal governments that promote coordination of such governments; and 
(E)will be greatly enhanced by regional ocean observing systems. 
702.Designation of ocean regions; Regional Administrators 
(a)Establishment of regionsThere are hereby designated the following ocean regions: 
(1)North Pacific Ocean RegionThe North Pacific Ocean Region, which shall consist of United States ocean waters off the coast of the State of Alaska, including such waters of the Arctic Ocean, Bering Sea, and Pacific Ocean seaward of Alaska. 
(2)Pacific Ocean RegionThe Pacific Ocean Region, which shall consist of United States ocean waters off the coast of the States of California, Oregon, and Washington. 
(3)Western Pacific Ocean RegionThe Western Pacific Ocean Region, which shall consist of United States ocean waters off the coast of the State of Hawaii and of American Samoa, Guam, and the Northern Mariana Islands, including such waters of the Pacific Ocean seaward of the Commonwealths, territories, and possessions of the United States in the Pacific Ocean area. 
(4)Gulf of Mexico Ocean RegionThe Gulf of Mexico Ocean Region, which shall consist of United States ocean waters of the Gulf of Mexico off the coast of the States of Texas, Louisiana, Mississippi, Alabama, and Florida. 
(5)South Atlantic Ocean RegionThe South Atlantic Ocean Region, which shall consist of United States ocean waters of the Atlantic Ocean off the coast of the States of North Carolina, South Carolina, Georgia, and Florida. 
(6)Caribbean Ocean RegionThe Caribbean Ocean Region, which shall consist of United States ocean waters of the Caribbean Sea and Atlantic Ocean off the coast of the Virgin Islands and the Commonwealth of Puerto Rico. 
(7)Mid-Atlantic Ocean RegionThe Mid-Atlantic Ocean Region, which shall consist of United States ocean waters of the Atlantic Ocean off the coast of the States of New York, New Jersey, Delaware, Pennsylvania, Maryland, and Virginia. 
(8)New England Ocean RegionThe New England Ocean Region, which shall consist of United States ocean waters of the Atlantic Ocean off the coast of the States of Maine, New Hampshire, Massachusetts, Rhode Island, and Connecticut. 
(9)Great Lakes RegionThe Great Lakes Region, which shall consist of United States ocean waters of the Great Lakes off the coast of Minnesota, Wisconsin, Illinois, Indiana, Michigan, Ohio, Pennsylvania, and New York. 
(b)National Oceanic and Atmospheric Administration Regional Offices 
(1)EstablishmentThe Administrator shall, by not later than 1 year after the date of the enactment of this Act— 
(A)establish for each ocean region designated under subsection (a) a National Oceanic and Atmospheric Administration Regional Office, which shall be relatively centrally located in the coastal area of the ocean region; and 
(B)appoint a Regional Administrator of the National Oceanic and Atmospheric Administration for that region. 
(2)Functions of Regional AdministratorsA Regional Administrator appointed under paragraph (1) for an ocean region shall— 
(A)be the head of the National Oceanic and Atmospheric Administration Regional Office established for that region; 
(B)be responsible for implementation of this title with respect to that ocean region; 
(C)provide a written opinion to the Administrator on the consistency of a proposed covered action with an approved Regional Ocean Ecosystem Plan; 
(D)support coordination and information transfer between Regional Oceans Councils and agencies and groups at the international, Federal, State, tribal, territorial, local, and other levels; 
(E)conduct other tasks as deemed necessary by the Administrator to fulfill the mission of the Agency; and 
(F)report directly to the Administrator on matters relating to regional implementation of this Act. 
(3)StaffThe Regional Administrator appointed under paragraph (1) for an ocean region shall appoint staff for the National Oceanic and Atmospheric Administration Regional Office for the ocean region. 
703.Regional Ocean Councils 
(a)EstablishmentThe Administrator shall establish, within 120 days after the date of the enactment of this Act, a Regional Ocean Council for each of the regions designated under section 702(a), as follows: 
(1)North Pacific councilThe North Pacific Regional Ocean Council, which shall include at least 1 representative of the State of Alaska and shall have authority to develop and implement a Regional Ocean Ecosystem Plan as required under section 704 for United States ocean waters of the North Pacific Ocean Region. 
(2)Pacific councilThe Pacific Regional Ocean Council, which shall include at least 1 representative of each of the States of California, Oregon, and Washington, and shall have authority to develop and implement a Regional Ocean Ecosystem plan as required under section 704 for United States ocean waters of the Pacific Ocean Region. 
(3)Western Pacific councilThe Western Pacific Regional Ocean Council, which shall include at least 1 representative of each of the State of Hawaii and American Samoa, Guam, and the Northern Mariana Islands and shall have authority to develop and implement a Regional Ocean Ecosystem Plan as required under section 704 for United States ocean waters of the Pacific Ocean Region. 
(4)Gulf of Mexico councilThe Gulf of Mexico Regional Ocean Council, which shall include at least 1 representative of each of the States of Texas, Louisiana, Mississippi, Alabama, and Florida and shall have authority to develop and implement a Regional Ocean Ecosystem Plan as required under section 704 for United States ocean waters of the Gulf of Mexico Ocean Region. 
(5)South Atlantic councilThe South Atlantic Regional Ocean Council, which shall include at least 1 representative of each of the States of North Carolina, South Carolina, Georgia, and Florida and shall have authority to develop and implement a Regional Ocean Ecosystem Plan as required under section 704 for United Sates ocean waters of the Atlantic Ocean Region. 
(6)Caribbean councilThe Caribbean Regional Ocean Council, which shall include at least 1 representative of each of the Virgin Islands and the Commonwealth of Puerto Rico and shall have authority to develop and implement a Regional Ocean Ecosystem Plan as required under section 704 for United States ocean waters of the Caribbean Ocean Region. 
(7)Mid-Atlantic councilThe Mid-Atlantic Regional Ocean Council, which shall include at least 1 representative of each of the States of New York, New Jersey, Delaware, Pennsylvania, Maryland, and Virginia and shall have authority to develop and implement a Regional Ocean Ecosystem Plan as required under section 704 for United States ocean waters of the Atlantic Ocean Region. 
(8)New England councilThe New England Regional Ocean Council, which shall include at least 1 representative of each of the States of Maine, New Hampshire, Massachusetts, Rhode Island, and Connecticut and shall have authority to develop and implement a Regional Ocean Ecosystem Plan as required under section 704 for United States ocean waters of the New England Ocean Region. 
(9)Great Lakes councilThe Great Lakes Oceans Council, which shall include at least 1 representative of each of the States of Minnesota, Wisconsin, Illinois, Indiana, Michigan, Ohio, Pennsylvania, and New York and shall have authority to develop and implement a Regional Ocean Ecosystem Plan as required under section 704 for United States ocean waters of the Great Lakes Region. 
(b)Membership 
(1)NumberEach Council shall consist of— 
(A)the Regional Administrator for the ocean region under the authority of the Council, who shall be the chairperson of the Council; and 
(B)a number of additional members determined by the Administrator consistent with this subsection. 
(2)Equal numbers of Federal and State membersOf the total number of members of each Council under paragraph (1)(B)— 
(A)one half shall be Federal representatives appointed under paragraph (3); and 
(B)one half shall be State representatives appointed under paragraph (4). 
(3)Federal representatives 
(A)In generalThe Administrator, in consultation with the National Oceans Council, shall appoint representatives of the Federal Government to each Council from among officers or employees of Federal agencies or departments whose actions relate to protecting, maintaining, and restoring marine ecosystem health of United States ocean waters. 
(B)Included agenciesThe members appointed to each Council under this paragraph— 
(i)may include officers or employees of the Department of the Interior, the Environmental Protection Agency, the Corps of Engineers, and other agencies considered by the Regional Administrator for the ocean region under the authority of the Council to be appropriate to implement ecosystem-based management; and 
(ii)shall include an officer or employee of the Administration. 
(C)Pacific and North Pacific CouncilsThe members appointed to each of the Pacific Regional Ocean Council and the North Pacific Regional Ocean Council shall include tribal representation. 
(4)State representatives 
(A)State AppointmentsThe Governor of each State, Commonwealth, territory, and possession of the United States with a representative on a Council under subsection (a) shall appoint as such member of the Council an officer or employee of a State agency having responsibilities relating to marine ecosystem health. 
(B)Additional AppointmentsThe Administrator shall appoint to each Council such total number of additional representatives of States, Commonwealths, territories, and possessions of the United States with a representative on the Council under subsection (a) as is necessary to comply with paragraph (2). 
(c)Procedures 
(1)In generalExcept as provided in paragraph (2), each Council shall operate in accordance with procedures established by the Council and approved by the Administrator. 
(2)Interim proceduresEach Council shall operate in accordance with interim procedures prescribed by the Administrator until such time as the Administrator approves procedures established by the Council under paragraph (1). 
(3)Required proceduresThe Administrator shall prescribe requirements for approval of procedures under paragraph (1), and interim procedures for purposes of paragraph (2), including such requirements and interim procedures that address— 
(A)issues of transparency in decision making; and 
(B)opportunities for public comment. 
(d)Staff 
(1)Hiring authorityEach Council may hire such staff as is necessary to perform the functions of the Council. 
(2)TreatmentStaff hired by a Council shall be treated as employees of the Administration. 
(e)Consideration of other regional effortsIn performing functions under this title, each Council shall— 
(1)to the extent practicable and consistent with other provisions of this Act, consider and build on other efforts within the region relating to the ecologically sustainable management of United States ocean waters, including regional ocean observing programs and restoration projects; and 
(2)in cases in which marine ecosystem health may be better ensured by activities at a scale larger or smaller than the ocean region of the Council, make every effort to consider and support such activities. 
(f)International cooperationEach Council is encouraged to foster non-binding relationships with foreign governments, agencies, States, provinces, and other entities as appropriate, at scales appropriate to the region under the authority of the Council, including by providing opportunities for non-voting participation by foreign representatives at meetings of the Council, its advisory committees, and other working groups. 
704.Regional Ocean Ecosystem Plans 
(a)RequirementEach Regional Ocean Council shall, within 5 years after the establishment of the Council, prepare and submit to the Administrator a Regional Ocean Ecosystem Plan for the ocean region under the authority of the Council. 
(b)ContentsEach Regional Ocean Ecosystem Plan prepared under this section shall include, at a minimum, provisions that accomplish the following with respect to the ocean region for which it is prepared: 
(1)Provide guidance for implementing ecosystem-based management of all United States ocean waters. 
(2)Assess the history and state of the ocean region, including the health of marine ecosystems within the ocean region. 
(3)Identify the key threats to marine ecosystem health and describe ways to address those threats. 
(4)Identify gaps in knowledge and information that would inform ecosystem-based management. 
(5)Prioritize research and conservation efforts needed, including research and conservation carried out by the Administration. 
(6)Provide for the development and monitoring of criteria and indicators, as described in section 202, of the health of marine ecosystems. 
(7)Establish clear and measurable management and restoration goals for marine ecosystem health. 
(8)Provide for the development and implementation of enforceable policies to protect, maintain, and restore marine ecosystem health. 
(9)Comply with the national standards and policy under section 201. 
(10)Assign clear roles and responsibilities regarding efforts to protect, maintain, and restore marine ecosystem health. 
(11)Coordinate with existing ecosystem-based management efforts within the ocean region. 
(c)Review of plans 
(1)Review by AdministratorUpon submission by a Council to the Administrator of a Regional Ocean Ecosystem Plan or amendment to such a plan, the Administrator shall— 
(A)immediately commence a review of the plan or amendment to determine whether it is consistent with the national standards, the other provisions of this Act, and any other applicable law; and 
(B)immediately publish in the Federal Register a notice stating that the plan or amendment is available and that written information, views, or comments of interested persons on the plan or amendment may be submitted to the Administrator— 
(i)during the 120-day period beginning on the date the notice is published, in the case of a plan; or 
(ii)90-day period beginning on the date the notice is published, in the case of an amendment. 
(2)Considerations and consultationIn undertaking the review required under paragraph (1), the Administrator shall— 
(A)take into account the information, views, and comments received from interested persons; 
(B)consult with the Secretary of State with respect to foreign use of United States ocean waters; 
(C)consult with the Secretary of the department in which the Coast Guard is operating with respect to enforcement at sea; and 
(D)consult with the Secretary of the Interior and other Federal agencies, as appropriate. 
(3) Approval or disapproval 
(A)RequirementThe Administrator shall approve, disapprove, or partially approve a Regional Ocean Ecosystem Plan or amendment within 60 days after the end of the comment period under paragraph (1) in the case of a plan, or within 30 days after the end of the comment period under paragraph (1) in the case of an amendment, by written notice to the Council. A notice of disapproval or partial approval shall specify— 
(i)the applicable law with which the plan or amendment is inconsistent; 
(ii)the nature of such inconsistencies; and 
(iii)recommendations concerning the actions that could be taken by the Council to conform such plan or amendment to the requirements of applicable law. 
(B)Automatic effectivenessIf the Administrator does not notify a Council within 60 days after the end of the comment period in the case of a plan, or within 30 days after the end of the comment period in the case of an amendment, of the approval, disapproval, or partial approval of a Regional Ocean Ecosystem Plan or amendment, then such plan or amendment shall take effect as if approved. 
(4)Submission of revisions for full approvalIf the Administrator disapproves or partially approves a Regional Ocean Ecosystem Plan or amendment, the Council may submit a revised plan or amendment to the Administrator for review under this subsection. 
(5) Immediately definedFor purposes of this subsection, the term immediately means on or before the 5th day after the day on which a Council transmits to the Administrator a Regional Ocean Ecosystem Plan or amendment to such a plan that the Council characterizes as final. 
(d)Interim reportEach Council shall submit to the Administrator, by not later than 30 months after the date of completion of appointment of the members of the Council, an interim report on progress made by the Council in preparing a Regional Ocean Ecosystem Plan under this section. 
(e)Preparation by AdministratorIf a Council fails to prepare and submit a Regional Ocean Ecosystem Plan in accordance with this section within 5 years after the date of the enactment of this Act, the Administrator shall prepare such plan within 7 years after the date of the enactment of this Act. If a Council fails to have a fully approved Regional Ocean Ecosystem Plan for that ocean region within 7 years after the date of enactment of this Act, the Administrator shall prepare such amendments as necessary to make the plan be in compliance with this Act within 8 years after the date of enactment of this Act. The Regional Administrator for that ocean region shall be responsible for monitoring the progress of the Council’s development of the Regional Ocean Ecosystem Plan and offering comment regarding the extent to which the plan is consistent with this Act. 
(f)Updating of plansEach Council shall review and, as appropriate, submit to the Administrator amendments to revise the Regional Ocean Ecosystem Plan that applies to the ocean region over which it has authority at least once every 8 years. 
705.Consistency requirementsEach covered action that may significantly affect United States ocean waters in an ocean region shall be carried out in a manner that is consistent to the fullest extent possible with the enforceable policies of any Regional Ocean Ecosystem Plan that is approved or prepared by the Administrator under this title. 
706. Regional Ocean Council advisory committees 
(a)AuthorityEach Council may establish and appoint the members of advisory committees and working groups as necessary for preparation of a Regional Ocean Ecosystem Plan under this title. 
(b)Required advisory committeesEach Council shall establish and appoint the members of the following advisory committees: 
(1)A Science Advisory Committee in accordance with subsection (c). 
(2)A Citizens Advisory Committee in accordance with subsection (d). 
(3)An Inland States Advisory Committee in accordance with subsection (e). 
(c)Advice and inputThe Council, advisory committees, and any associated working groups may seek advice and input from any interested or knowledgeable person as deemed necessary.  
(d)Science Advisory Committee 
(1)MembershipThe Science Advisory Committee established under subsection (b) shall be comprised of an interdisciplinary membership that includes individuals who are qualified by reason of academic background and experience to represent natural and social science fields of study, including biology, ecology, oceanography, atmospheric science, geology, geography, sociology, anthropology, and economics. 
(2)FunctionsThe Science Advisory Committee established under subsection (b) shall— 
(A)provide scientific expertise on the validity and overall approach taken by the Council in its efforts to protect, maintain, and restore the health of marine ecosystems;  
(B)oversee the peer-review of documents and technical reports produced by the Council and the quality of documents and technical reports used by the Council; and 
(C)provide consultation to Council staff in their efforts to provide information or guidance requested by the Council, its committees and working groups. 
(3)Effect of recommendationsThe Science Advisory Committee may issue publicly available Implementation Instructions. In such cases, the Council shall, within 90 days of issuance of Implementation Instructions, consult with advisory committees and working groups as deemed appropriate, and— 
(A)implement the recommendation; or 
(B)provide publicly available written explanation as to why the Implementation Instructions were not implemented. 
(4)Other guidanceThe Science Advisory Committee may issue guidance and other statements not subject to the above provision. 
(e)Citizens Advisory Committee 
(1)MembershipThe Citizens Advisory Committee shall be comprised of nongovernmental members of the public, including, but not limited to, a wide range of citizens interested in multiple uses of United States ocean waters and ocean resources. 
(2)FunctionsThe Citizens Advisory Committee shall— 
(A)provide information about the activities encompassed in, affected by, or pertinent to Regional Ocean Ecosystem Plans; 
(B)advise the Council as appropriate; and 
(C)provide consultation to Council staff in their efforts to provide information or guidance requested by the Council, its committees, and working groups. 
(f)Inland States Advisory CommitteeThe Inland-States Advisory Committee established under subsection (b) shall— 
(1)have a membership that is comprised of representatives of inland States that, according to maps and data of the United States Geological Survey, have jurisdiction over waters that feed into the ocean region over which the Council has authority;  
(2)facilitate communication between such inland States and coastal States regarding important coastal and ocean issues that cannot be solved without inland State participation; and 
(3)provide consultation to Council staff in their efforts to provide information or guidance requested by the Council, its committees, and working groups. 
(g)FACAThe Federal Advisory Committee Act (5 App. U.S.C.) shall not apply to any advisory committee established by a Council. 
707.Financial assistance to StatesThe Administrator shall provide financial assistance to States for expenses incurred in participating on a Regional Ocean Council or an Inland States Advisory Committee under this title. 
708.Citizen suits 
(a)Suits authorizedAny person may commence a civil suit on the person’s own behalf— 
(1)to enjoin any person, including the United States or any other governmental instrumentality or agency (to the extent permitted by the eleventh amendment to the Constitution), that is alleged to be in violation of this Act or any regulation issued under this Act; 
(2)seeking judicial review of the compliance— 
(A)of a Regional Ocean Ecosystem Plan with the requirements of this Act; or 
(B)of the actions of any person with a Regional Ocean Ecosystem Plan approved or prepared by the Administrator under this Act; or  
(3)against the Administrator for a failure of the Administrator to perform any act or duty under this Act that is not discretionary. 
(b)JurisdictionThe district courts of the United States shall have jurisdiction, without regard to the amount in controversy or the citizenship of the parties, to enforce this Act or any such regulation or to order the Administrator to perform such act or duty, as the case may be. 
(c)VenueAny suit under this section shall be brought in the Federal judicial district in which occurs the violation or failure, as applicable. 
(d)Intervention by United StatesIn any suit under this section in which the United States is not a party, the Attorney General, at the request of the Administrator, may intervene on behalf of the United States as a matter of right. 
(e)Award of costsThe court, in issuing any final order in any suit brought under this section, may award costs of litigation (including reasonable attorney and expert witness fees) to any party, whenever the court determines such award is appropriate. 
(f)Preservation of other rightsThis section shall not restrict any right that any person or class of persons may have under any statute or common law to seek enforcement of any standard or limitation or to seek any other relief, including relief against the Administrator or a State agency. 
VIIIOcean science, exploration, and research coordination 
801.Committee on Ocean Science, Education, and Operations 
(a)CommitteeThe Chair of the National Oceans Council created under section 502 of this Act shall establish a Committee on Ocean Science, Education, and Operations (referred to in this Act as the Committee). 
(b)MembershipThe Committee shall be composed of the following members: 
(1)The Administrator. 
(2)The Secretary of the Navy. 
(3)The Director of the National Science Foundation. 
(4)The Administrator of the National Aeronautics and Space Administration. 
(5)The Under Secretary of Energy for Energy, Science, and Environment. 
(6)The Administrator of the Environmental Protection Agency. 
(7)The Under Secretary of Homeland Security for Science and Technology. 
(8)The Commandant of the Coast Guard. 
(9)The Director of the United States Geological Survey. 
(10)The Director of the Minerals Management Service. 
(11)Under Secretary of Agriculture for Research, Education, and Economics. 
(12)The Assistant Secretary of State for Oceans and International Environmental and Scientific Affairs. 
(13)The Director of the Defense Advanced Research Projects Agency. 
(14)The Director of the Office of Science and Technology Policy. 
(15)The Director of the Office of Management and Budget. 
(16)The Under Secretary of Education. 
(17)The leadership of such other Federal agencies and departments as the chair and vice chairs of the Committee consider appropriate. 
(c)Chair and vice chairsThe chair and vice chairs of the Committee shall be appointed every two years by a selection subcommittee of the Committee composed of, at a minimum, the Administrator, the Secretary of the Navy, the Director of the United States Geological Survey, and the Director of the National Science Foundation. The term of office of the chair and vice chairs shall be two years. A person who has previously served as chair or vice chair may be reappointed. 
(d)ResponsibilitiesThe Committee shall— 
(1)serve as the primary source of advice and support on scientific research, technology, education, and operational matters for the National Oceans Council and assist in carrying out the functions of the National Oceans Council as they relate to such matters, including budgetary analyses; 
(2)improve cooperation among Federal departments and agencies with respect to ocean and coastal science budgets; 
(3)develop and recommend to the National Oceans Council the National Strategy for Ocean and Coastal Science under section 802, and oversee its implementation; 
(4)prescribe policies and procedures and provide support for the National Ocean Partnership Program under section 803; 
(5)establish interagency subcommittees and working groups as appropriate to develop comprehensive and balanced Federal programs and approaches to ocean and coastal science issues and needs; 
(6)consult with Regional Ocean Councils and academic, State, industry, foundation, and other partners in the conduct of coastal and marine operations, research, and education and with actual and potential users of ocean science information in establishing priorities and developing plans for research and technology and education; 
(7)cooperate with the Secretary of State in— 
(A)coordinating United States Government activities with those of other nations and with international research and technology and education relating to or affecting issues addressed by the National Oceans Council; and 
(B)providing, as appropriate, support for and representation on United States delegations to relevant international meetings; and 
(8)carry out such other activities as the National Oceans Council may require. 
802.National Strategy for Ocean and Coastal Science 
(a)Goals and prioritiesThe Chair of the National Oceans Council, after consultation with Regional Ocean Councils established under title VII and through the Committee, shall develop a National Strategy for Ocean and Coastal Science. The Chair shall submit the strategy to the Congress within two years after the date of enactment of this Act, and a revised strategy shall be submitted at least once every five years thereafter. The strategy shall establish, for the 10-year period beginning in the year the strategy is submitted, the scientific goals and priorities for ocean and coastal research, technology, education, and operations which most effectively advance knowledge and provide usable information as the basis for policy decisions to— 
(1)understand, assess, and respond to human-induced and natural processes of global climate and environmental change; 
(2)improve public forecasts and warnings and mitigate natural hazards; 
(3)enhance safety and efficiency of marine operations to benefit the public, the economy, and the environment; 
(4)support efforts to protect, maintain, and restore the health of marine ecosystems and to implement ecosystem-based management of United States ocean waters and ocean resources, including how marine ecosystems function on varying spatial and temporal scales and how biological, physical, geological, chemical, and socioeconomic processes interact; 
(5)implement and monitor the effectiveness of ocean and coastal environmental policies;  
(6)contribute to public understanding of coastal and global ocean systems and public awareness of the importance and health of marine ecosystems; 
(7)respond to environmental changes that affect human health; and 
(8)strengthen homeland security and military preparedness. 
(b)StrategyThe strategy shall— 
(1)describe specific activities required to achieve established goals and priorities including research and education programs, observation collection and analysis requirements, technology development, facility and equipment investments, information management, student support and training, data stewardship and access, and participation in international research, education, and other capacity-building efforts; 
(2)identify and address relevant programs and activities of the Federal agencies and departments represented on the Committee that will contribute to scientific goals and priorities and set forth the role of the National Ocean Partnership Program and each Federal agency and department in implementing the strategy; 
(3)consider and use, as appropriate, reports and studies conducted by Federal agencies and departments, Regional Ocean Councils, the National Research Council, or other entities; 
(4)make recommendations for the coordination of ocean and coastal science activities of the United States with those of other nations and international organizations, including bilateral and multilateral proposals for cooperation on major projects, for improving worldwide access to scientific data and information, and for encouraging participation in international ocean science research and education programs by developing nations; and 
(5)estimate, to the extent practicable, Federal funding for ocean and coastal science activities to be conducted pursuant to the strategy. 
(c)Strategic elementsThe strategy shall provide for, but not be limited to, the following elements: 
(1)Global measurements on all relevant spatial and time scales, establishing worldwide observations necessary to study and assess coastal and global ocean systems, including health of marine ecosystems, and support information needs for goals and priorities identified in section 802(a). 
(2)National ocean partnerships, building partnerships among Federal agencies, academia, industries, and other members of the ocean and coastal science community in the areas of research, education, data systems, and communication. 
(3)Marine science facility support, ensuring the procurement, maintenance, and operation of the national oceanographic research fleet and related infrastructure to provide for sustained ocean and coastal observations from in situ, remote, aircraft, and vessel platforms. 
(4)Focused research initiatives, using a competitive process to select and fund grants to advance understanding of, the nature of, and interaction among physical, chemical, geological, and biological processes of the oceans, including the effects of human activities on such processes and assessment and development of methods for restoration of these processes. 
(5)Technology development, supporting development of new technologies and sensors to achieve strategic and program goals, and development of algorithms, analysis methods, and long-term data records for emerging operational sensors. 
(6)Workforce development, building and maintaining a diverse national ocean science professional workforce through traineeships, scholarships, fellowships, and internships. 
(7)Ocean science education, providing national coordination of formal and informal ocean science education programs at all education levels and establishing mechanisms to improve ocean literacy, contribute to public awareness of the importance of healthy marine ecosystems, and create an oceans stewardship ethic among citizens. 
(8)Information management, establishing and maintaining information systems that promote efficient stewardship, transfer, and use of data, create globally accessible data standards and formats, and allow analysis of data from varied sources to produce information readily usable by policymakers and stakeholders. 
(d)Public participationIn developing the strategy, the Committee shall consult with Regional Ocean Councils and academic, State, industry, and environmental groups and representatives. Not later than 90 days before the Chair of the Council submits the strategy, or any revision thereof, to the Congress, a summary of the proposed strategy shall be published in the Federal Register for a public comment period of not less than 60 days. 
803.National Ocean Partnership Program 
(a)PurposesBuilding on the program established under section 7901 of title 10, United States Code, the Committee shall strengthen and maintain the National Ocean Partnership Program for the purposes of— 
(1)coordinating and strengthening ocean and coastal science efforts to promote interagency goals and priorities established in the National Strategy for Ocean and Coastal Science; 
(2)identifying and providing support for partnerships among Federal agencies, academia, industries, and other members of the ocean and coastal science community in the areas of research and technology, education, data systems, observations, and communication; 
(3)monitoring trends in the Federal investment in ocean sciences research and development and in education for marine-oriented professions, focusing in particular on Federal workforce needs; and 
(4)reporting to Congress on the progress of partnership activities under the program. 
(b)Selection criteriaPartnership projects for implementation under the program shall be reviewed, selected, identified, and allocated funding based on the following criteria: 
(1)The project addresses critical scientific research or education objectives or operational goals which add value through interagency cooperation. 
(2)The project has broad participation within the marine community. 
(3)The partners have a long-term commitment to the objectives of the project. 
(4)Resources supporting the project are shared among the partners. 
(5)The project includes a plan for education and outreach. 
(6)The project has been subjected to peer review. 
(c)Annual reportNot later than March 1 of each year, the Committee shall submit to Congress a report on the National Ocean Partnership Program. The report shall contain the following: 
(1)A description of activities of the program carried out during the fiscal year before the fiscal year in which the report is prepared, together with a list of the members of the Ocean Research and Education Advisory Panel and any working groups in existence during the fiscal year covered. 
(2)A general outline of the activities planned for the program during the fiscal year in which the report is prepared. 
(3)A summary of projects continued from the fiscal year before the fiscal year in which the report is prepared and projects expected to be started during the fiscal year in which the report is prepared and during the following fiscal year. 
(4)An analysis of trends in ocean-related human resource development, focusing in particular on Federal workforce needs, and in the Federal investment in ocean sciences research and development. 
(5)A description of the involvement of the program with Federal interagency coordinating entities. 
(6)The amounts requested, in the budget submitted to Congress pursuant to section 1105(a) of title 31, United States Code, for the fiscal year following the fiscal year in which the report is prepared, for the programs, projects, and activities of the program and the estimated expenditures under such programs, projects, and activities during such following fiscal year. 
(d)Partnership program officeThe Committee shall establish a partnership program office for the National Ocean Partnership Program. The Committee shall use competitive procedures in selecting an operator for the partnership program office and supervise performance of duties by such office. Responsibilities of the partnership program office shall include— 
(1)establishment and oversight of working groups to identify potential themes suitable for partnership projects to the Committee and recommendations to the Committee on such projects; 
(2)management of the process for proposing partnership projects to the Committee, including the peer review process for such projects; 
(3)preparation and submission to the Committee of the annual status of all partnership projects and activities of the office; 
(4)development and maintenance of a database on investments by Federal agencies in ocean and coastal research and education and on the status of the national ocean and coastal workforce; and 
(5)any additional duties for the administration of the National Ocean Partnership Program or to support Committee activities that the Committee considers appropriate. 
(e)Contract and grant authorityThe Committee may authorize 1 or more of the departments or agencies represented on the Committee to enter into contracts and make grants, using funds appropriated pursuant to an authorization for the National Ocean Partnership Program, for the purpose of implementing the program and carrying out the responsibilities of the National Oceans Council. 
(f)Interagency financingThe departments and agencies represented on the Committee are authorized to participate in interagency financing and share, transfer, receive, and spend funds appropriated to any member of the Committee for the purposes of carrying out any administrative or programmatic project or activity under the National Ocean Partnership Program, including support for a common infrastructure and system integration for an ocean observing system. Funds may be transferred among such departments and agencies through an appropriate instrument that specifies the goods, services, or space being acquired from another Committee member and the costs of the same. 
(g)Forms of partnership projects and activities 
(1)A partnership project or activity under the National Ocean Partnership Program may be established by any instrument that the Committee considers appropriate, including grants, memoranda of understanding, cooperative research and development agreements, and similar instruments. 
(2)The Committee shall establish uniform proposal request and application procedures and reporting requirements for use by each department and agency represented on the Committee that are applicable to all projects and activities under the National Ocean Partnership Program. 
(3)Projects under the program may include demonstration projects. 
804.Ocean Research and Education Advisory Panel 
(a)MembershipThe Committee shall maintain an Ocean Research and Education Advisory Panel consisting of not less than 10 and not more than 18 members appointed by the chair, including the following: 
(1)One member representing the National Academy of Sciences. 
(2)One member representing the National Academy of Engineering. 
(3)One member representing the Institute of Medicine. 
(4)Members selected from among individuals representing ocean industries, State governments, academia, nongovernmental organizations, and such other participants in ocean and coastal activities as the chair considers appropriate. 
(5)Members selected from among individuals eminent in the fields of marine science, marine policy, ocean engineering, or related fields. 
(6)Members selected from among individuals eminent in the field of education. 
(b)Term limitsMembers shall be appointed for 3 years. 
(c)ResponsibilitiesThe Advisory Panel shall advise the Committee on the following: 
(1)Development and implementation of the National Strategy for Ocean and Coastal Science. 
(2)Policies and procedures to implement the National Ocean Partnership Program and on selection of partnership projects and allocation of funds to implement partnership projects under the program. 
(3)Matters relating to national oceanographic data requirements, ocean and coastal observing systems, ocean science education and training, and oceanographic facilities including renewal of the national academic research fleet. 
(4)Any additional matters that the Committee considers appropriate. 
(d)Procedural matters 
(1)All meetings of the Advisory Panel shall be open to the public, except that a meeting or any portion of it may be closed to the public if it concerns matters or information that pertains to national security, employment matters, litigation, or other reasons provided under section 552b of title 5, United States Code. Interested persons shall be permitted to appear at open meetings and present oral or written statements on the subject matter of the meeting. The Advisory Panel may administer oaths or affirmations to any person appearing before it. 
(2)All open meetings of the Advisory Panel shall be preceded by timely public notice in the Federal Register of the time, place, and subject of the meeting. 
(3)Minutes of each meeting shall be kept and shall include a record of the people present, a description of the discussion that occurred, and copies of all statements filed. Subject to section 552 of title 5, United States Code, the minutes and records of all meetings and other documents that were made available to or prepared for the Advisory Panel shall be available for public inspection and copying at a single location in the partnership program office. 
(4)The Federal Advisory Committee Act (5 U.S.C. App.) does not apply to the Advisory Panel. 
(e)FundingThe chair and vice chairs of the Committee annually shall make funds available to support the activities of the Advisory Panel. 
805.Marine ecosystems research 
(a)Ecosystem-based approachesThe Administrator shall work with the Committee to identify research efforts for improving ecosystem-based management efforts to protect, maintain, and restore marine ecosystem health while accommodating human use and occupancy. 
(b)Marine biodiversity research programAs part of this effort, the Administrator, in cooperation with the Office of Naval Research, the National Science Foundation, the Department of Energy, and other Federal agencies represented on the Committee, shall establish and maintain a ten-year interagency research program to assess and explain the diversity, conservation, distribution, functions, and abundance of marine organisms in the world’s oceans for the purposes of— 
(1)understanding the patterns, causes, processes, and consequences of changing marine biological diversity; 
(2)improving the linkages between marine ecological and oceanographic sciences and guiding ecosystem-based management efforts, so as to protect, maintain, and restore marine ecosystem health; 
(3)strengthening and expanding the field of marine taxonomy, including use of genomics and proteomics; 
(4)facilitating and encouraging the use of new technological advances, predictive models, and historical perspectives to investigate marine biodiversity; 
(5)using new understanding gained through the program to improve predictions of the impacts of human activities on the health of the marine environment, and of the impacts of changes in the health of the marine environment on human well-being; and 
(6)enhancing formal and informal outreach and education efforts through research-generated knowledge, information, and tools. 
(c)Program elementsThe research program established under this section shall provide for, but not be limited to, the following: 
(1)Dynamic access to biological data through an ocean biogeographic information system that links marine databases, manages data generated by the program, and supports analysis of biodiversity and related physical and ecological parameters. 
(2)Integrated regional studies of marine ecosystems that focus on appropriate scales to support ecosystem-based management. 
(3)Improved biological sensors for ocean observing systems. 
(4)Investment in exploration and taxonomy to study little known areas and describe new species. 
(5)Studies of earlier changes in marine populations to trace information on biological abundance, distribution, function, and diversity to the earliest historical periods of minimum human impact. 
(6)Improved predictive capability to enhance the effectiveness of ecosystem-based management and minimize adverse impacts of human activities on United States ocean waters and ocean resources. 
(d)Scientific assessmentThe Administrator, through the Committee, shall prepare and submit to the President and the Congress a biennial assessment that— 
(1)integrates, evaluates, and interprets the findings of the program and discusses the scientific uncertainties associated with such findings; and 
(2)analyzes current trends in marine and coastal ecosystems, both human-induced and natural, including marine ecosystem health, and projects major trends for the subsequent decade. 
806.Authorization of appropriations 
(a)Partnership projects and administrationThere are authorized to be appropriated annually to the Department of the Navy, the National Science Foundation, the National Oceanic and Atmospheric Administration, and the National Aeronautics and Space Administration for fiscal year 2005 through fiscal year 2010— 
(1)$25,000,000 for each agency for the National Ocean Partnership Program projects under section 803; and 
(2)at least $600,000 or 3 percent of the amount appropriated for the National Oceanographic Partnership Program, whichever is greater, shall be available for operations of the partnership program office established under section 803. 
(b)Marine ecosystems researchFor development and implementation of the research program under section 805, there are authorized to be appropriated $50,000,000 for each of fiscal years 2005 through 2010. 
(c)AvailabilitySums appropriated under this section shall remain available until expended. 
IXOcean Education 
901.Subcommittee on Ocean Education 
(a)MembershipThe Committee shall establish a Subcommittee on Ocean Education (in this title referred to as the Subcommittee). Each member of the Committee may designate a senior representative with expertise in education to serve on the Subcommittee. The Committee shall select a Chair and 1 or more Vice Chairs for the Subcommittee from the membership of the Subcommittee. 
(b)ResponsibilitiesThe Subcommittee shall— 
(1)support and advise the Committee and the National Oceans Council on matters related to ocean and coastal education for the purpose of increasing the overall effectiveness and productivity of Federal education and outreach efforts; 
(2)provide recommendations on education goals and priorities for and implementation of the National Strategy for Ocean and Coastal Science developed under section 802 and guidance for educational investments; 
(3)coordinate Federal ocean and coastal education activities for students at all levels, including funding for educational opportunities at the undergraduate, graduate; and postdoctoral levels; 
(4)identify and work to establish linkages among Federal programs and those of States, academic institutions, museums and aquaria, industry, foundations, and other nongovernmental organizations; 
(5)facilitate Federal agency efforts to work with minority-serving institutions and historically black colleges and universities, and also with traditionally majority-serving institutions, to ensure that students of underrepresented groups have access to and support for pursuing ocean-related careers; 
(6)lead development of effective strategies with common perspectives and messages for formal and informal ocean and coastal education efforts; and 
(7)carry out such other activities as the Committee and the National Oceans Council request. 
902.Ocean and coastal education program 
(a)EstablishmentConsistent with the National Strategy for Ocean and Coastal Science, the Committee, through the Subcommittee, shall establish an interagency ocean and coastal education program to improve public awareness, understanding, and appreciation of the role of the oceans in meeting our Nation’s economic, social, and environmental needs. 
(b)ScopeThe ocean and coastal education program shall include formal education activities for elementary, secondary, undergraduate, graduate, and postdoctoral students, continuing education activities for adults, and informal education activities for learners of all ages. 
(c)ElementsThe program shall use the National Ocean Partnership Program and other appropriate mechanisms and shall, at a minimum, provide sustained funding for the following: 
(1)A national network of centers for ocean science education excellence to improve the acquisition of knowledge by students at all levels. 
(2)A regional education network, in coordination with the Regional Ocean Councils, to support academic competition and experiential learning opportunities for high school students. 
(3)Teacher enrichment programs that provide for participation in research expeditions, voyages of exploration, and the conduct of scientific research. 
(4)Development of model instructional programs for students at all levels. 
(5)Student training and support to provide diverse ocean-related education opportunities at the undergraduate, graduate, and postdoctoral levels. 
(6)Mentoring programs and partnerships with minority-serving institutions to ensure diversity in the ocean and coastal workforce. 
(7)Dissemination of ocean and coastal information that is relevant for a wider public audience. 
903.Ocean Science and Technology Scholarship Program 
(a)Establishment 
(1)The Committee shall establish a National Ocean Science and Technology Scholarship Program that is designed to recruit and prepare students for careers in the departments or agencies that are represented on the Committee (in this section referred to as participating agencies). The Program shall award scholarships to individuals who are selected through a competitive process primarily on the basis of academic merit, with consideration given to financial need and the goal of promoting the participation of individuals identified in section 33 or 34 of the Science and Engineering Equal Opportunities Act. 
(2)To carry out the Program, participating agencies shall enter into contractual agreements with individuals selected under paragraph (1) under which the individuals agree to serve as full-time employees of the participating agency, for the period of time to be determined by the participating agency, and stated in the contractual agreements, in positions needed by the participating agency and for which the individuals are qualified, in exchange for receiving a scholarship. 
(b)Eligibility criteriaIn order to be eligible to participate in the Program, an individual must— 
(1)be enrolled or accepted for enrollment as a full-time student at an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965) in an academic field or discipline described in the list made available under subsection (c); 
(2)be a United States citizen or national; and 
(3)at the time of the initial scholarship award, not be an employee of the department or agency providing the award. 
(c)Program listingThe Committee shall make publicly available a list of academic programs and fields of study for which scholarships under the Program may be used, and shall update the list as necessary. 
(d)ApplicationAn individual seeking a scholarship under this section shall submit an application to a participating agency at such time, in such manner, and containing such information, agreements, or assurances as the participating agency may require. 
(e)Scholarship limits 
(1)The participating agency may provide a scholarship under the Program for an academic year if the individual applying for the scholarship has submitted to the participating agency, as part of the application required under subsection (d), a proposed academic program leading to a degree in a program or field of study on the list made available under subsection (c). 
(2)An individual may not receive a scholarship under this section for more than 4 academic years, unless the participating agency grants a waiver. 
(3)The dollar amount of a scholarship under this section for an academic year shall be established by regulation but shall in no case exceed the cost of attendance as such cost is determined in section 472 of the Higher Education Act of 1965. 
(4)A scholarship provided under this section may be expended for tuition, fees, and other authorized expenses as established by regulation. 
(5)The participating agency may enter into a contractual agreement with an institution of higher education under which the amounts provided for a scholarship under this section for tuition, fees, and other authorized expenses are paid directly to the institution with respect to which the scholarship is provided. 
(f)Period of service 
(1)The period of service for which an individual shall be obligated to serve as an employee of the participating agency, except as provided in subsection (h)(2), shall be determined by the participating agency as stated in subsection (a)(2). 
(2) 
(A)Except as provided in subparagraph (B), obligated service under paragraph (1) shall begin not later than 60 days after the individual obtains the educational degree for which the scholarship was provided. 
(B)The participating agency may defer the obligation of an individual to provide a period of service under paragraph (1) if the participating agency determines that such a deferral is appropriate. The Administrator shall prescribe the terms and conditions under which a service obligation may be deferred through regulation. 
(g)Repayment 
(1)Scholarship recipients who fail to maintain a high level of academic standing, as defined by the participating agency by regulation, who are dismissed from their educational institutions for disciplinary reasons, or who voluntarily terminate academic training before graduation from the educational program for which the scholarship was awarded, shall be in breach of their contractual agreement and, in lieu of any service obligation arising under such agreement, shall be liable to the United States for repayment within 1 year after the date of default of all scholarship funds paid to them and to the institution of higher education on their behalf under the agreement, except as provided in subsection (h)(2). The repayment period may be extended by the participating agency when determined to be necessary. 
(2)Scholarship recipients who, for any reason, fail to begin or complete their service obligation after completion of academic training, or fail to comply with the terms and conditions of deferment established by the participating agency pursuant to subsection (f)(2)(B), shall be in breach of their contractual agreement. When recipients breach their agreements for the reasons stated in the preceding sentence, the recipient shall be liable to the United States for an amount equal to— 
(A)the total amount of scholarships received by such individual under this section; plus 
(B)the interest on the amounts of such awards which would be payable if at the time the awards were received they were loans bearing interest at the maximum legal prevailing rate, as determined by the Treasurer of the United States, multiplied by 3. 
(h)Cancellation or waiver 
(1)Any obligation of an individual incurred under the Program (or a contractual agreement thereunder) for service or payment shall be canceled upon the death of the individual. 
(2)The participating agency shall by regulation provide for the partial or total waiver or suspension of any obligation of service or payment incurred by an individual under the Program (or a contractual agreement thereunder) whenever compliance by the individual is impossible or would involve extreme hardship to the individual, or if enforcement of such obligation with respect to the individual would be contrary to the best interests of the Government. 
904.National Oceanic and Atmospheric Administration Office of Education 
(a)In generalThe Administrator shall conduct, develop, support, promote, and coordinate education activities described in section 902(b) that enhance public awareness and understanding of the science, service, and stewardship missions of the National Oceanic and Atmospheric Administration. In planning activities under this section, the Administrator shall consult with the Subcommittee and build upon the educational programs and activities of the National Sea Grant College Program, the National Marine Sanctuary Program, the National Oceanic and Atmospheric Administration Office of Ocean Exploration, and the National Estuarine Research Reserve System. Authorized activities shall include education of the general public, teachers, students at all levels, and ocean and coastal managers and stakeholders. In carrying out educational activities, the Administrator may enter into grants, contracts, cooperative agreements, resource sharing agreements, or interagency financing with Federal, State, and regional agencies, tribes, commercial organizations, educational institutions, nonprofit organizations, or other persons.  
(b)EstablishmentAs set forth in title III, the Administrator shall establish an Office of Education to provide interagency and intraagency coordination of the education activities of the National Oceanic and Atmospheric Administration and to ensure full participation in the ocean and coastal education program established under section 902. The Office of Education shall promote and provide oversight of agency education activities as described in section 303 and shall— 
(1)integrate agency science into high-quality educational materials; 
(2)improve access to National Oceanic and Atmospheric Administration educational resources; 
(3)support educator professional development programs to improve understanding and use of agency sciences; 
(4)promote participation in agency-related sciences and careers, particularly by members of underrepresented groups; 
(5)leverage partnerships to enhance formal and informal environmental science education; 
(6)build capability within the agency for educational excellence; and 
(7)create and implement effective approaches to disseminate agency products and ocean information to the general public. 
(c)Educational partnership programThe Administrator shall establish an educational partnership with minority-serving institutions to provide support for cooperative science centers, an environmental entrepreneurship program, a graduate sciences program, an undergraduate scholarship program, and other activities as required to meet program objectives. 
905.Amendment to the National Sea Grant College Program Act Section 212(a) of the National Sea Grant College Program Act (33 U.S.C. 1131(a)) is amended by adding at the end the following new paragraph: 
 
(3)Marine and aquatic science educationIn addition to the amounts authorized for each fiscal year under paragraphs (1) and (2), there are authorized to be appropriated for marine and aquatic science education for each of fiscal years 2005 through 2010— 
(A)$6,000,000 in increased funding for the educational activities of sea grant programs; 
(B)$4,000,000 for competitive grants for projects and research that target national and regional marine and aquatic science literacy; and 
(C)$4,000,000 for competitive grants to support educational partnerships under the ocean and coastal education program established under section 902 of the Oceans Conservation, Education, and National Strategy for the 21st Century Act or other appropriate mechanism.. 
906.National ocean awareness media campaign 
(a)FindingsThe Congress finds the following: 
(1)Ninety-five percent of the deep ocean is unexplored and unknown, and is truly the last frontier on Earth for science and civilization. 
(2)The United States has more than 95,000 miles of coastline and more than 50 percent of the population of the United States lives within 50 miles of the United States ocean waters. 
(3)Coastal areas are regions of remarkably high biological productivity, are of considerable importance for a variety of recreational and commercial activities, and provide a vital means of transportation. 
(4)The rich biodiversity of marine organisms provides society with resources that sustain many economically important industries including fisheries and tourism, as well as contributing novel compounds with therapeutic potentials to the biomedical industry. 
(5)One out of six jobs in the United States is marine-related. 
(6)One-third of our Gross National Product is produced in coastal areas, where most major cities are located. 
(7)National Science Foundation surveys in 2000 showed that while the majority (greater than 73 percent) of the United States public holds a positive attitude toward science and technology, that same group was only able to correctly answer 58 percent of the questions asked about basic scientific concepts. Furthermore, only 26 percent of those surveyed actually understand the nature of scientific inquiry. 
(8)The oceans provide an exciting context in which to teach the fundamental concepts of biology, chemistry, the physical sciences, and mathematics in accordance with the National Science Education Standards (NRC, 1996) and Benchmarks for Science Literacy (AAAS, 1993). 
(b)In generalThe Administrator shall conduct a national media campaign in accordance with this section for the purpose of increasing public awareness and interest in the oceans, through mass media advertising. 
(c)Use of funds 
(1)In generalAmounts made available to carry out this section for the media campaign may only be used for the following: 
(A)The research, development, production, and launch of a multimedia campaign. 
(B)Evaluation of the effectiveness of the multimedia campaign. 
(C)Media monitoring. 
(D)Distribution (public relations and grassroots community based outreach). 
(E)Partnerships with community, civic, and professional groups and government organizations related to the media campaign. 
(2)Specific requirements 
(A)Evaluation of effectiveness of media campaignIn using amounts for the evaluation of the effectiveness of the media campaign under paragraph (1)(B), the Administrator shall— 
(i)designate an independent entity to evaluate annually the effectiveness of the national media campaign based on data from— 
(I)public feedback; and 
(II)other relevant studies or publications, as determined by the Administrator, including tracking and evaluation data collected according to marketing and advertising industry standards; and 
(ii)ensure that the effectiveness of the media campaign is evaluated in a manner that enables consideration of whether the media campaign has contributed to increasing the ocean literacy of the public and such other measures of evaluation as the Director determines are appropriate. 
(B)Purchase of advertising time and spaceFor each fiscal year, not less than 77 percent of the amounts appropriated under this section shall be used for the purchase of advertising time and space for the media campaign. 
(C)AdvertisingIn carrying out this section, the Administrator shall devote sufficient funds to the advertising portion of the national media campaign to meet the goals of the campaign. 
(D)ProhibitionsNone of the amounts made available to carry out this section may be obligated or expended for any of the following: 
(i)To supplant current oceans community-based coalitions. 
(ii)To supplant pro bono public service time donated by national and local broadcasting networks for other public service campaigns. 
(iii)For partisan political purposes, or express advocacy in support of or to defeat any clearly identified candidate, clearly identified ballot initiative, or clearly identified legislative or regulatory proposal. 
(iv)To fund advertising that features any elected officials, persons seeking elected office, cabinet level officials, or other Federal officials employed pursuant to section 213 of schedule C of title 5, Code of Federal Regulations. 
(v)To fund advertising that does not contain a primary message intended to increase awareness and promote the protection, maintenance, and restoration of marine ecosystem health. 
(vi)To fund advertising containing a primary message intended to promote support for the media campaign or private sector contributions to the media campaign. 
(E)Financial and performance accountabilityThe Administrator shall cause to be performed— 
(i)audits and reviews of costs of the media campaign pursuant to section 304C of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 254d); and 
(ii)an audit of the cost of the media campaign described in section 306 of such Act (41 U.S.C. 256). 
(F)Strategic guidance and donationsThe National Marine Sanctuary Foundation shall serve as the primary outside strategic advisor to the media campaign and be responsible for coordinating donations of creative and other services to the campaign, except with respect to advertising created using funds as permitted in this subsection. The Administrator shall inform the National Marine Sanctuary Foundation of the strategic goals of the campaign and consider advice from the National Marine Sanctuary Foundation on media campaign strategy. 
(G)Report to congressThe Administrator shall submit on an annual basis a report to Congress that describes— 
(i)the strategy of the media campaign and whether specific objectives of the media campaign were accomplished; 
(ii)steps taken to ensure that the media campaign operates in an effective and efficient manner consistent with the overall strategy and focus of the media campaign; 
(iii)plans to purchase advertising time and space; 
(iv)policies and practices implemented to ensure that Federal funds are used responsibly to purchase advertising time and space and eliminate the potential for waste, fraud, and abuse; and 
(v)all contracts entered into with a corporation, partnership, or individual working on behalf of the media campaign. 
(3)National marine sanctuary resourcesIn conducting advertising and activities otherwise authorized under this section, the Administrator shall explore opportunities to emphasize the preservation of coral reefs and other national marine sanctuary resources. 
907.Authorization of appropriations 
(a)National ocean and coastal education programIn addition to the amounts authorized annually to the Department of the Navy, the National Science Foundation, the National Oceanic and Atmospheric Administration, and the National Aeronautics and Space Administration for fiscal year 2005 through fiscal year 2010, $25,000,000 is authorized to be appropriated for each agency for the ocean and coastal education program under section 902. 
(b)Scholarship programOf the amounts authorized annually to the Department of the Navy, the National Science Foundation, the National Oceanic and Atmospheric Administration, and the National Aeronautics and Space Administration for fiscal year 2005 through fiscal year 2010, $15,000,000 shall be available for National Ocean Science and Technology Scholarships under section 903. 
(c)National oceanic and atmospheric administration 
(1)In addition to the amounts authorized under subsections (a) and (b) and under the National Sea Grant College Program Act, there is authorized to be appropriated to the Administrator $25,000,000 for each of fiscal years 2005 through 2010 for education activities under section 904(b). 
(2)There is authorized to be appropriated to the Administrator $15,000,000 for each of fiscal years 2005 through 2010 for education activities under section 904(c). 
(d)National ocean awareness media campaignOf the amounts authorized annually to the National Oceanic and Atmospheric Administration, there is authorized to be appropriated to carry out section 906, $2,000,000 for each of fiscal years 2005 through 2007. 
(e)AvailabilitySums appropriated under this section shall remain available until expended. 
XOcean Exploration 
1001.National Oceanic and Atmospheric Administration Office of Ocean Exploration 
(a)In generalThe Administrator shall— 
(1)conduct, develop, support, promote, and coordinate ocean exploration activities under this section; 
(2)support expeditions, exploration projects, and related field campaigns for the purpose of discovery and documentation of ocean voyages; and  
(3)enhance public awareness and understanding of the science and stewardship missions of the National Oceanic and Atmospheric Administration. 
(b)Planning and executionIn planning activities under this title, the Administrator shall consult with the Subcommittee established under section 1002. In carrying out exploration activities, the Administrator may enter into grants, contracts, cooperative agreements, resource sharing agreements, or interagency financing with Federal, State, and regional agencies, tribes, commercial organizations, educational institutions, nonprofit organizations, or other persons. 
(c)EstablishmentThe Administrator shall establish an Office of Ocean Exploration within the Ocean and Atmospheric Research and Data Services Office to provide interagency and intraagency coordination of the ocean exploration activities of the National Oceanic and Atmospheric Administration and to ensure full participation in the Subcommittee established under section 1002. The Office of Ocean Exploration shall— 
(1)lead and coordinate efforts in ocean discovery; 
(2)explore and inventory the living and nonliving resources of the oceans under jurisdiction of the United States, and throughout the world’s oceans; 
(3)support and promote interdisciplinary approaches to ocean investigations; 
(4)engage in education and outreach to increase public awareness and understanding of the oceans, in coordination with the Office of Education; 
(5)provide new resources and facilities for access by researchers; 
(6)provide a multidisciplinary archive of ocean data to serve as a source of basic data upon which to develop hypotheses for further investigation and to capitalize on the wide array of available data; 
(7)create and implement effective approaches to disseminate agency products and ocean information to the general public; 
(8)identify areas that are infrequently explored; 
(9)develop ocean and coastal mapping strategies that identify priority coastal and ocean mapping needs, and cost effective strategies to map those priority areas; 
(10)map the physical, biological, chemical, and archaeological aspects of the ocean; 
(11)develop sensors and systems to promote United States leadership in ocean technology; and 
(12)conduct hypothesis-driven science to understand deep ocean ecosystem patterns, processes, and mechanisms. 
1002.Subcommittee on Ocean Exploration 
(a)MembershipThe Committee shall establish a Subcommittee on Ocean Exploration. Each member of the Committee may designate a senior representative with expertise in ocean exploration to serve on the Subcommittee. The Committee shall select a Chair and 1 or more Vice Chairs for the Subcommittee from the membership of the Subcommittee. 
(b)ResponsibilitiesThe Subcommittee shall— 
(1)support and advise the Committee, the National Oceans Council, and the National Oceanic and Atmospheric Administration Office of Ocean Exploration on matters related to ocean exploration for the purpose of increasing the overall effectiveness and productivity of Federal ocean exploration efforts; 
(2)provide recommendations on ocean exploration goals and priorities for and implementation of the National Strategy for Ocean and Coastal Science developed under section 802 and guidance for ocean exploration investments; 
(3)coordinate with the Subcommittee on Ocean Education to provide for ocean exploration funding and educational opportunities for students at all levels including undergraduate, graduate, and postdoctoral levels; 
(4)identify and work to establish linkages among Federal programs and those of States, academic institutions, museums and aquaria, industry, foundations, and other nongovernmental organizations; 
(5)coordinate with the National Oceanic and Atmospheric Administration Office of Ocean Exploration and other Federal agency efforts to work with minority-serving institutions and historically black colleges and universities, and also with traditionally majority-serving institutions, to ensure that students of underrepresented groups have access to ocean exploration educational opportunities; 
(6)lead development of effective strategies with common perspectives and messages for formal and informal ocean exploration efforts; and 
(7)carry out such other activities as the Committee and the National Oceans Council request. 
1003.Authorization of appropriationsThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out this title— 
(1)$70,000,000 for each of fiscal years 2005 through 2010; and 
(2)$80,000,000 for each of fiscal years 2011 through 2016. 
XIOcean and Great Lakes Conservation Trust Fund 
1101.Establishment of Fund 
(a)Establishment of FundThere is established in the Treasury of the United States a fund which shall be known as the Ocean and Great Lakes Conservation Trust Fund, in this title referred to as the Fund. In each fiscal year after fiscal year 2004, the Secretary of the Treasury shall deposit into the Fund the following amounts: 
(1)OCS revenues An amount in each such fiscal year from qualified Outer Continental Shelf revenues equal to the difference between $1,300,000,000 and the amounts deposited in the Fund under paragraphs (2) and (3), notwithstanding section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338). 
(2)Amounts not disbursedAll allocated but undisbursed amounts returned to the Fund under section 1106(a)(2). 
(3)InterestAll interest earned under subsection (d). 
(b)Transfer for ExpenditureThe Secretary of the Treasury shall transfer amounts deposited into the Fund as follows: 
(1)To the Administrator of the National Oceanic and Atmospheric Administration for purposes of making payments to coastal states only for carrying out their responsibilities for developing and implementing Regional Ocean Ecosystem Plans under title VII— 
(A)$350,000,000 for fiscal year 2005; 
(B)$700,000,000 for fiscal year 2006; and 
(C)$1,000,000,000 for fiscal year 2007 and each fiscal year thereafter. 
(2)To the Administrator for allocation, with concurrence of the National Oceans Council, only for carrying out responsibilities of the Federal Government for development and implementation of Regional Ocean Ecosystem Plans required under title VII— 
(A)$50,000,000 for fiscal year 2005; 
(B)$100,000,000 for fiscal year 2006; and 
(C)$300,000,000 for fiscal year 2007 and each fiscal year thereafter. 
(c)ShortfallIf amounts referred to in paragraphs (1) through (3) of subsection (a) in any fiscal year after fiscal year 2004 are less than $1,300,000,000, the amounts transferred under paragraphs (1) and (2) of subsection (b) for that fiscal year shall each be reduced proportionately. 
(d)InterestThe Secretary of the Treasury shall invest moneys in the Fund (including interest), and in any fund or account to which moneys are transferred pursuant to subsection (b) of this section, in public debt securities with maturities suitable to the needs of the Fund, as determined by the Secretary of the Treasury, and bearing interest at rates determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity. Such invested moneys shall remain invested until needed to meet requirements for disbursement for the programs financed under this Act. 
(e)RefundsIn those instances in which through judicial decision, administrative review, arbitration, or other means there are royalty refunds owed to entities generating revenues under this title, refunds shall be paid by the Secretary of the Treasury from amounts available in the Fund to the extent that such refunds are attributable to qualified Outer Continental Shelf revenues deposited in the Fund under this Act. 
(f)Intent of Congress to Supplement Annual Appropriations for Federal agenciesAmounts made available by this Act are intended by the Congress to supplement, and not detract from, annual appropriations for Federal agencies receiving funding under this title. 
1102.Limitation on use of available amounts for administrationNotwithstanding any other provision of law, of amounts made available by this title (including the amendments made by this title) for a particular activity, not more than 2 percent may be used for administrative expenses of that activity. 
1103.Recordkeeping requirementsThe Administrator, in consultation with the National Oceans Council, shall establish such rules regarding recordkeeping by State and local governments and the auditing of expenditures made by State and local governments from funds made available under this Act as may be necessary. Such rules shall be in addition to other requirements established regarding recordkeeping and the auditing of such expenditures under other authority of law. 
1104.Maintenance of effort and matching funding 
(a)In GeneralIt is the intent of the Congress in this Act that States not use this Act as an opportunity to reduce State or local resources for the programs funded by this Act. Except as provided in subsection (b), no State or local government shall receive any funds under this Act during any fiscal year in which its expenditures of non-Federal funds for recurrent expenditures for programs for which funding is provided under this Act will be less than its expenditures were for such programs during the preceding fiscal year. No State or local government shall receive funding under this Act with respect to a program unless the Administrator is satisfied that such a grant will be so used to supplement and, to the extent practicable, increase the level of State, local, or other non-Federal funds available for such program. 
(b)ExceptionThe Administrator may provide funding under this Act to a State or local government not meeting the requirements of subsection (a) if the Administrator determines that a reduction in expenditures— 
(1)is attributable to a nonselective reduction in expenditures for the programs of all executive branch agencies of the State or local government; or 
(2)is a result of reductions in State or local revenue as a result of a downturn in the economy. 
(c)Use of Fund to Meet Matching RequirementsAll funds received by a State or local government under this Act shall be treated as Federal funds for purposes of compliance with any provision in effect under any other law requiring that non-Federal funds be used to provide a portion of the funding for any program or project. 
1105.SunsetThis title shall have no force or effect after September 30, 2024. 
1106.Community assistance formula and payments 
(a)Conservation Payments to Coastal States 
(1)Grant programAmounts transferred to the Administrator from the Fund under section 1101(b)(1) for purposes of making payments to coastal States under this title in any fiscal year shall be allocated by the Administrator among coastal States as provided in this section each such fiscal year. In each such fiscal year, the Administrator shall, without further appropriation, disburse such allocated funds to those coastal States for which the Administrator has approved a spending plan under section 1107 and that have met all other requirements of this title. Payments for all projects shall be made by the Administrator to the Governor of the State or to the State official or agency designated by the Governor or by State law as having authority and responsibility to accept and to administer funds paid hereunder. No payment shall be made to any State until the State has agreed to provide such reports to the Administrator, in such form and containing such information, as may be reasonably necessary to enable the Administrator to perform the duties of the Administrator under this title, and provide such fiscal control and fund accounting procedures as may be necessary to assure proper disbursement and accounting for Federal revenues paid to the State under this title. 
(2)Failure to make sufficient progress at developing or implementing a Regional Ocean Ecosystem PlanAt the end of each fiscal year, the Administrator shall return to the Fund any amount that the Administrator allocated, but did not disburse, in that fiscal year to a coastal State that, in the judgment of the Administrator, has failed to make sufficient progress in developing or implementing a Regional Ocean Ecosystem Plan under title VII before the end of the fiscal year in which such grant is allocated, except that the Administrator shall hold in escrow until the final resolution of the appeal any amount allocated, but not disbursed, to a coastal State that has appealed the disapproval of such funding. 
(b)Allocation Among Coastal States 
(1)Allocable share for each stateFor each coastal State, the Administrator shall determine the State’s allocable share of the total amount transferred from the Fund under section 1101(b)(1) for each fiscal year using the following weighted formula: 
(A)Thirty-five percent of such amount shall be allocated to each coastal State based on the ratio of each State’s shoreline miles to the shoreline miles of all coastal States. 
(B)Sixty-five percent of such amount shall be allocated to each coastal State based on the ratio of each State’s coastal population to the coastal population of all coastal States. 
(2)Minimum state share 
(A)In generalThe allocable share determined by the Administrator under this subsection for each coastal State with a management program approved by the Secretary of Commerce under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), or that is making satisfactory progress toward one, shall not be less in any fiscal year than 0.50 percent of the total amount transferred by the Secretary of the Treasury to the Administrator for that fiscal year under section 1101(b)(1). For any other coastal State the allocable share shall not be less than 0.25 percent of such transferred amount. 
(B)RecomputationIf 1 or more coastal States’ allocable shares, as computed under paragraphs (1) and (2), are increased by any amount under this paragraph, the allocable share for all other coastal States shall be recomputed and reduced by the same amount so that not more than 100 percent of the amount transferred by the Secretary of the Treasury to the Administrator for that fiscal year under section 1101(b)(1) is allocated to all coastal States. The reduction shall be divided pro rata among such other coastal States. 
(c)Payments to Political SubdivisionsIn the case of a coastal State, the Governor of the State shall pay 50 percent of the State’s allocable share, as determined under subsection (b), to the coastal political subdivisions in such State. Such payments shall be allocated among such coastal political subdivisions of the State according to an allocation formula that is based on the coastal population density of each coastal political subdivision. 
(d)Time of PaymentPayments to coastal States and coastal political subdivisions under this section shall be made not later than December 31 of each year from revenues received during the immediately preceding fiscal year. 
1107.Approval of State funding and spending plans 
(a)Development and Submission of Regional Ocean Ecosystem PlansEach coastal State seeking to receive grants under this title shall participate in the development and implementation of Regional Ocean Ecosystem Plans required under title VII. 
(b)Submission of spending planEach coastal State seeking funding under this title shall submit annually to the Administrator a spending plan for funds provided under this title. Such spending plan shall describe how the funds provided under this title will be used by the State to implement the State’s responsibilities and obligations in developing and implementing a Regional Ocean Ecosystem Plan. 
(c) Approval or disapproval 
(1)RequirementsA coastal State shall receive funding under this title if, in consultation with the National Oceans Council, the Administrator— 
(A)certifies that such coastal State is participating actively and sufficiently in the development and implementation of a Regional Ocean Ecosystem Plan under title VII; 
(B)approves a spending plan submitted by such State that specifies how funds provided under this title will be used to meet the State’s obligations and responsibilities in developing and implementing a Regional Ocean Ecosystem Plan under title VII; and 
(C)ensures any payments under this subsection to political subdivisions are consistent under title VII. 
(2)Contents of plansIn addition to such other requirements as the Administrator by regulation shall prescribe, each State spending plan shall include the following: 
(A)The name of the State agency that will have the authority to represent and act for the State in dealing with the Administrator for purposes of this title. 
(B)A description of how funds provided under this title will be used to meet the State's responsibilities to develop and implement the applicable Regional Ocean Ecosystem Plan. 
(C)A description of how the State will evaluate the effectiveness of its efforts to implement a Regional Ocean Ecosystem Plan. 
(D)Certification by the Governor of the State that ample opportunity has been accorded for public participation in the development and revision of the plan. 
(E)Measures for taking into account other relevant Federal resources and programs. 
(3)Procedure and timing; revisionsThe Administrator shall approve or disapprove each spending plan submitted in accordance with this section. If a State first submits a plan by not later than 90 days before the beginning of the first fiscal year to which the plan applies, the Administrator shall approve or disapprove the plan by not later than 30 days before the beginning of that fiscal year. 
(4)Amendment or revisionAny amendment to or revision of the plan shall be prepared in accordance with the requirements of this subsection and shall be submitted to the Administrator for approval or disapproval. Any such amendment or revision shall take effect only for fiscal years after the fiscal year in which the amendment or revision is approved by the Administrator. 
(5)Public CommentBefore approving or disapproving a spending plan of a State, amendment, or revision to a plan, the Administrator shall provide for public comment on the State’s proposed expenditures for the forthcoming year. 
 
